UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2013 Date of reporting period:	October 1, 2012 — March 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Asset Allocation Conservative Fund Semiannual report 3 | 31 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Financial statements 18 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Our allocation of assets among permitted asset categories may hurt performance. The use of derivatives may increase these risks by increasing investment exposure (which may be considered leverage) or, in the case of over-the-counter instruments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The prices of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: Many macroeconomic risks to global growth have diminished in recent months. A widespread financial collapse in Europe, an economic hard landing in China, and significant fallout from budget sequestration and the fiscal cliff in the United States have not come to pass. While these risks have not entirely dissipated, U.S. equity markets have managed to achieve record highs in the first quarter, recouping all of their losses from the 2008 financial crisis. In the United States, corporate profits and balance sheets are strong. The Federal Reserve has pledged to keep interest rates at historic lows until the nation’s employment situation meaningfully improves. The U.S. housing market, a significant driver of GDP, has been steadily rebounding. And while the federal budget battle is not yet resolved, the markets appear to believe that Washington lawmakers will eventually reach a resolution. At Putnam, our investment team employs a measured, balanced approach to managing risk while pursuing returns. It is also important to rely on the guidance of your financial advisor, who can help ensure that your portfolio matches your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 12–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Putnam Conservative Blended Benchmark is administered by Putnam Management and comprises 65% the Barclays U.S. Aggregate Bond Index, 25% the Russell 3000 Index, 5% the MSCI EAFE Index (ND), and 5% the JPMorgan Developed High Yield Index. † The fund’s secondary benchmark, the Putnam Conservative Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. ‡ Returns for the six-month period are not annualized, butcumulative. 4 Dynamic Asset Allocation Conservative Fund Interview with your fund’s portfolio manager Bob, can you review the conditions in stock and bond markets during the past six months. Markets demonstrated a number of contrasts in the period. There was disparity in asset class results, as stocks significantly outperformed investment-grade bonds in the six months that ended March31, 2013. However, this gap developed only from January through March as the federal budget sequester was starting to take hold. In the first three months of the reporting period, U.S. stocks lost ground overall. U.S. government bonds were flat, while global government bonds retreated. The stock market began to rally in January, even as higher payroll taxes went into effect. By the end of March, both the Dow Jones Industrial Average and the S&P 500 Index had risen to record-high levels, even as the federal budget sequester was starting to take effect. Performance varied across fixed-income sectors. High-yield bonds, which often follow the performance trend of the stock market, advanced. This sector continued to benefit from investors’ pursuit of attractive yields, and from a low default rate. This is another reflection of the relative strength of corporate balance sheets and overall profit levels. Mortgage-backed and investment-grade corporate bonds had somewhat weaker results. Treasuries, the most interest-rate-sensitive area of the market, lost ground in the January through March time frame as rates rose. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/13. See pages 4 and 12–13 for additional fund performance information. Index descriptions can be found on page 17. Dynamic Asset Allocation Conservative Fund 5 How do you interpret what is happening in the markets? The economy is growing, and the Federal Reserve’s quantitative easing policies are effectively providing stimulus to business activity and liquidity to financial markets. These macroeconomic conditions have given corporations the opportunity to repair their balance sheets since the recession and rebuild their profitability in recent years. There is a great story in corporate earnings that often is overlooked, and we are currently seeing it in the U.S. economy. Although earnings growth rates began to fade from the peak levels earlier in this business cycle, corporations are still generating record-level profits. Corporate earnings provide fundamental support to current market levels, in our estimation. Stock valuations in general appear reasonable when compared with long-term historical valuations. It seems many investors are having trouble believing that the economic recovery is real and stable because growth is below the long-term trend. Many also question the Fed’s policies, but the evidence suggests that the central bank is on track toward its goal of lowering the unemployment rate. These doubts have contributed to the high levels of volatility that we have seen in each year since 2008, and we know that they can cause volatility again. But in many historical periods, we have also seen that stock prices can climb a wall of worry as they have done in the past three months. We continue to focus on fundamental conditions as well as negative sentiments when we are analyzing asset classes. Allocations are represented as a percentage of the fund’s net assets. Short-term investments and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Dynamic Asset Allocation Conservative Fund What were the areas of strength in the fund’s portfolio during the reporting period? Dynamic Asset Allocation Conservative Fund outperformed the returns of the all-bond Barclays U.S. Aggregate Bond Index, its primary benchmark, and the fund’s secondary benchmark, the Putnam Conservative Blended Benchmark, which has strategic asset weightings similar to the fund. The fund benefited from exposure to credit sectors —those that tend to trade based on credit risk more than interest-rate risk. These sectors included corporate debt and certain mortgaged-backed securities [MBS]. While there was some concern about the high-yield sector after its strong results in 2012, it continued to perform quite well for the period overall. Yield spreads tightened as the corporate default rate remained below its long-term average. The fund also had a tactical underweight to government bonds, and to interest-rate risk in general relative to its blended benchmark. This was helpful as government bonds and mortgage-backed bonds stagnated in the period. When interest rates rose at times during the quarter, it had less of a negative effect on the fund thanks to our tactical positioning. How would you characterize performance of investment - grade corporate debt during the period? With spreads tight by historical standards, performance of investment-grade corporate This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 3/31/13. Short-term holdings and derivatives, if any, are excluded. Holdings will vary over time. Dynamic Asset Allocation Conservative Fund 7 debt was fairly flat, as investors grew somewhat more cautious about the sector in the second half of the reporting period. Nonetheless, the financial health of corporations in the investment-grade space continues to be quite strong. However, in a slow-growth macroeconomic environment, it may prove more challenging for corporations to continue to improve their margins and increase their revenues. The risk, we feel, is not so much of potentially deteriorating fundamentals, but of investors concluding that investment-grade corporate debt has reached something of a plateau. How did your view of mortgage - backed opportunities change during the period? In the mortgage space, we continued to implement our strategy of investing in both non-agency residential mortgage-backed securities [RMBS] and interest-only collateralized mortgage obligations [CMOIOs]. Non-agency RMBS tend to benefit from improving housing fundamentals, which have been picking up throughout the past year, and really began to gather strength during the semiannual period. Agency CMOIOs, on the other hand, tend to benefit in an environment where refinancing is challenging for mortgage-holders, which was the case for at least the past two years. With home prices improving across the country and bank lending standards beginning to loosen, however, we are taking a more neutral view on the agency CMO IO market. The fund’s holdings in commercial mortgage-backed securities [CMBS] continued to post gains, although performance within the sector was mixed. The retail space portion of the CMBS sector posted solid gains in recent months, although we do harbor some This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations will vary over time. 8 Dynamic Asset Allocation Conservative Fund concerns over the competitiveness of “brick and mortar” businesses in the economy. What was your strategy in commodities? Commodities make up a smaller slice of the fund than do stocks or bonds on a strategic basis. The fund holds commodities primarily to enhance diversification, because the performance of commodities is not highly correlated with stocks or bonds. During the period, our research supported taking a neutral position. The prices of many types of commodities, especially precious metals, are declining, and we do not see a near-term reversal in this trend. One exception is agricultural prices, which we think are quite firm. Energy prices also had a strong upward trend in recent years, but increased production of natural gas in the United States had a major impact on energy prices during the past year by helping to stabilize oil and gas prices. What is your analysis of international opportunities? Significant problems remain in Europe. Many nations in the eurozone stand in need of significant fiscal retrenchment, because, as expected, government spending outpaced revenues. During the period, we had some exposure to Europe, but most of our decisions here involved short-term tactical opportunities rather than a major investment theme. In other words, we did not yet see a clear sign that an overweight position was attractive, so the fund’s exposure remained at a neutral or underweight level. By contrast, we found Japan much more attractive. Japan’s new government is taking a much more activist approach to the economy and has installed new leadership at the Bank of Japan that is undertaking forceful monetary stimulus. The fund has an overweight to Japan because we believe Japanese investments may continue to outperform other global markets in the near term. A word about derivatives Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use forward currency contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam may enter into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Dynamic Asset Allocation Conservative Fund 9 Did the fund own any derivatives during the period? We owned credit default swaps to hedge credit risk and market risk, or gain exposures to certain securities or groups of securities. We also used futures contracts to manage exposure to market risk or to equitize cash holdings. Looking ahead to the second half of the fund’s fiscal year, how is the fund positioned, and what risks do you see? We continue to favor investment-grade bonds, mortgage debt, and stocks, and find the low return potential of government bonds unattractive. We do not think investors need to, or should, abandon bonds. We’re convinced that the Fed is committed to holding down interest rates and has the capability to do so, making it unlikely, in our opinion, that we will see a big movement in rates this year. Our research on long-term market history shows that bonds can deliver positive returns even as interest rates rise slowly over long periods. This was the case for most of the period from 1945 through 1970. In our assessment, both stocks and bonds can continue to advance at different paces. Returns from bonds might be modest, but stable, while stocks could appreciate from current levels if companies deliver earnings growth. Bob, thanks for commenting on the fund today. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Of special interest On February1, 2013, Putnam Investments announced a new leadership structure for its Global Asset Allocation (GAA) investment organization, which manages Putnam Dynamic Asset Allocation Conservative Fund. Working closely with Walter C. Donovan, Chief Investment Officer at Putnam, the team will be led by Co-Heads James A. Fetch; Robert J. Kea, CFA; Robert J. Schoen; and Jason R. Vaillancourt, CFA. All four co-heads are long-time Putnam GAA veterans, who average 22years of overall investment experience, including an average of 18 years of experience at Putnam. Consistent with the current approach, Mr.Fetch continues to lead portfolio construction and risk, Mr. Kea drives top-down equity efforts, Mr.Schoen oversees equity process and risk, and Mr.Vaillancourt manages global macro efforts. Jeffrey L. Knight, who previously led the group, has left the firm to pursue otheropportunities. 10 Dynamic Asset Allocation Conservative Fund IN THE NEWS The economic outlook for major industrialized nations is slowly improving, with the United States and Japan leading the way, according to a recent report by the Organisation for Economic Co-operation and Development (OECD). Economic expansion is also taking place in most major countries around the world, including the 17-nation eurozone, where Germany’s economy is growing and stabilization is occurring in Italy and France. Growth also is solidifying in Japan, whose new government has launched efforts to bring the country’s long-stagnant economy back to life through various stimulus efforts, and growth is picking up in China, where an economic hard landing has been avoided. The OECD sees growth weakening in India and normal, “around trend” growth taking place in Russia, Brazil, and the United Kingdom. Meanwhile, the World Trade Organization (WTO) has cut its overall 2013 forecast for global trade volume growth to 3.3% from 4.5%. Global trade grew by 2% in 2012, the second-worst figure since this economic statistic began to be tracked in 1981, according to the WTO. The worst trade figure came in 2009 during the global economic crisis. Dynamic Asset Allocation Conservative Fund 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, class R5, class R6, and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/13 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inceptiondates) (2/7/94) (2/18/94) (9/1/94) (2/7/95) (1/21/03) (7/2/12) (7/2/12) (7/14/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 5.98% 5.66% 5.20% 5.20% 5.18% 5.18% 5.44% 5.24% 5.82% 6.26% 6.27% 6.26% 10 years 80.13 69.77 67.38 67.38 67.28 67.28 71.10 65.11 78.98 85.28 85.56 85.25 Annual average 6.06 5.44 5.29 5.29 5.28 5.28 5.52 5.14 5.99 6.36 6.38 6.36 5 years 31.47 23.91 27.12 25.12 26.72 26.72 28.38 23.89 30.86 33.72 33.91 33.69 Annual average 5.62 4.38 4.92 4.58 4.85 4.85 5.12 4.38 5.53 5.98 6.01 5.98 3 years 23.82 16.70 21.24 18.24 21.08 21.08 21.92 17.65 23.10 24.74 24.92 24.71 Annual average 7.38 5.28 6.63 5.74 6.58 6.58 6.83 5.57 7.17 7.65 7.70 7.64 1 year 8.59 2.35 7.72 2.72 7.75 6.75 7.92 4.14 8.24 8.75 8.91 8.73 6 months 4.66 –1.36 4.31 –0.69 4.33 3.33 4.35 0.69 4.43 4.80 4.94 4.78 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. 12 Dynamic Asset Allocation Conservative Fund Comparative index returns For periods ended 3/31/13 Barclays Putnam Lipper Mixed-Asset Target U.S. Aggregate Conservative Allocation Conservative Bond Index Blended Benchmark Funds category average* Annual average (life of fund) 6.09% —† 5.58% 10 years 63.27 93.82% 78.50 Annual average 5.02 6.84 5.91 5 years 30.49 34.69 27.86 Annual average 5.47 6.14 4.98 3 years 17.50 25.84 22.33 Annual average 5.52 7.96 6.93 1 year 3.77 7.39 7.34 6 months 0.09 3.75 4.02 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/13, there were 350, 329, 290, 265, 96, and 13 funds, respectively, in this Lipper category. † The fund’s secondary benchmark, the Putnam Conservative Blended Benchmark, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 3/31/13 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 6 6 6 6 6 6 6 6 Income $0.078 $0.042 $0.042 $0.054 $0.066 $0.092 $0.096 $0.090 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 9/30/12 $9.88 $10.48 $9.81 $9.78 $9.79 $10.15 $10.11 $9.90 $9.90 $9.90 3/31/13 10.26 10.89 10.19 10.16 10.16 10.53 10.49 10.28 10.29 10.28 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Dynamic Asset Allocation Conservative Fund 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 9/30/12 1.08% 1.83% 1.83% 1.58% 1.33% 0.78%* 0.71%* 0.83% Annualized expense ratio for the six-month period ended 3/31/13 1.06% 1.81% 1.81% 1.56% 1.31% 0.75% 0.68% 0.81% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Other expenses for class R5 and R6 shares have been annualized. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2012, to March 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.41 $9.22 $9.22 $7.95 $6.68 $3.83 $3.47 $4.14 Ending value (after expenses) $1,046.60 $1,043.10 $1,043.30 $1,043.50 $1,044.30 $1,048.00 $1,049.40 $1,047.80 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Dynamic Asset Allocation Conservative Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2013, use the following calculation method. To find the value of your investment on October 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $5.34 $9.10 $9.10 $7.85 $6.59 $3.78 $3.43 $4.08 Ending value (after expenses) $1,019.65 $1,015.91 $1,015.91 $1,017.15 $1,018.40 $1,021.19 $1,021.54 $1,020.89 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Dynamic Asset Allocation Conservative Fund 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class R5 shares and class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to certain defined contribution plans with assets of at least $50 million. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. 16 Dynamic Asset Allocation Conservative Fund Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Putnam Conservative Blended Benchmark is a benchmark administered by Putnam Management, comprising 65% the Barclays U.S. Aggregate Bond Index, 25% the Russell 3000 Index, 5% the MSCI EAFE Index (ND), and 5% the JPMorgan Developed High Yield Index. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2013, Putnam employees had approximately $377,000,000 and the Trustees had approximately $90,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Dynamic Asset Allocation Conservative Fund 17 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18 Dynamic Asset Allocation Conservative Fund The fund’s portfolio 3/31/13 (Unaudited) COMMON STOCKS (37.5%)* Shares Value Basic materials (2.1%) Agrium, Inc. (Canada) 201 $19,598 American Vanguard Corp. 1,445 44,130 Andersons, Inc. (The) 126 6,744 Archer Daniels-Midland Co. 682 23,004 Arkema (France) 171 15,556 Assa Abloy AB Class B (Sweden) 7,192 293,682 Axiall Corp. 2,947 183,186 BASF SE (Germany) 7,362 644,735 Bemis Co., Inc. 4,500 181,620 BHP Billiton PLC (United Kingdom) 9,449 274,942 BHP Billiton, Ltd. (Australia) 15,576 533,011 Black Earth Farming, Ltd. SDR (Russia) † 2,463 4,668 Buckeye Technologies, Inc. 1,851 55,437 Cambrex Corp. † 5,904 75,512 CF Industries Holdings, Inc. 2,336 444,704 Chemtura Corp. † 4,711 101,805 Chicago Bridge & Iron Co., NV 5,300 329,130 Cresud S.A.C.I.F. y A. ADR (Argentina) † 503 4,723 Cytec Industries, Inc. 2,100 155,568 Domtar Corp. (Canada) 1,600 124,192 Eagle Materials, Inc. 1,276 85,020 Eastman Chemical Co. 5,400 377,298 Evraz PLC (United Kingdom) 92,997 313,695 Fortune Brands Home & Security, Inc. † 8,000 299,440 Golden Agri-Resources, Ltd. (Singapore) 25,000 11,716 GrainCorp, Ltd. Class A (Australia) 1,402 17,063 Horsehead Holding Corp. † 6,623 72,058 Huntsman Corp. 8,200 152,438 Incitec Pivot, Ltd. (Australia) 4,025 13,000 Innophos Holdings, Inc. 1,791 97,717 Innospec, Inc. 1,699 75,232 Intrepid Potash, Inc. 320 6,003 KapStone Paper and Packaging Corp. 2,238 62,216 Koninklijke Boskalis Westminster NV (Netherlands) 4,808 190,996 Koppers Holdings, Inc. 1,265 55,635 Kraton Performance Polymers, Inc. † 1,791 41,909 KWS Saat AG (Germany) 26 9,265 L.B. Foster Co. Class A 695 30,782 Landec Corp. † 4,095 59,255 LSB Industries, Inc. † 5,050 175,639 LyondellBasell Industries NV Class A 11,143 705,240 Minerals Technologies, Inc. 705 29,265 Monsanto Co. 14,921 1,576,105 Mosaic Co. (The) 235 14,008 Nitto Denko Corp. (Japan) 6,900 408,275 NN, Inc. † 4,771 45,134 Dynamic Asset Allocation Conservative Fund 19 COMMON STOCKS (37.5%)* cont. Shares Value Basic materials cont. Nufarm, Ltd. (Australia) 2,007 $8,268 OM Group, Inc. † 1,620 38,038 Packaging Corp. of America 4,100 183,967 PolyOne Corp. 4,887 119,292 Potash Corp. of Saskatchewan, Inc. (Canada) 687 26,965 PPG Industries, Inc. 4,081 546,609 PT Astra Agro Lestari Tbk (Indonesia) 3,000 5,723 Rio Tinto PLC (United Kingdom) 8,212 384,938 Rio Tinto, Ltd. (Australia) 4,841 289,246 S&W Seed Co. † 4,242 44,583 Sealed Air Corp. 4,094 98,706 Sherwin-Williams Co. (The) 2,900 489,781 SLC Agricola SA (Brazil) 508 4,646 Sociedad Quimica y Minera de Chile SA ADR (Chile) 463 25,673 Sumitomo Metal Mining Co., Ltd. (Japan) 15,000 214,001 Syngenta AG (Switzerland) 891 371,680 Trex Co., Inc. † 1,890 92,950 Tronox, Ltd. Class A 1,594 31,577 Valspar Corp. 3,700 230,325 Vilmorin & Cie (France) 64 7,698 voestalpine AG (Austria) 8,410 258,244 W.R. Grace & Co. † 3,974 308,025 Wendel SA (France) 2,000 211,659 Yara International ASA (Norway) 389 17,623 Capital goods (2.4%) ABB, Ltd. (Switzerland) 15,628 352,465 Aecom Technology Corp. † 6,400 209,920 AGCO Corp. 613 31,950 Alliant Techsystems, Inc. 932 67,505 Altra Holdings, Inc. 3,612 98,319 Avery Dennison Corp. 5,600 241,192 AZZ, Inc. 1,156 55,719 Ball Corp. 6,100 290,238 Boeing Co. (The) 23,900 2,051,815 Chart Industries, Inc. † 1,290 103,213 Chase Corp. 1,916 37,017 CNH Global NV 422 17,437 Cummins, Inc. 7,500 868,575 Deere & Co. 329 28,287 Delphi Automotive PLC (United Kingdom) 14,400 639,360 DXP Enterprises, Inc. † 947 70,741 European Aeronautic Defence and Space Co. NV (France) 10,041 510,981 Franklin Electric Co., Inc. 2,594 87,081 Gardner Denver, Inc. 2,800 210,308 Generac Holdings, Inc. 2,117 74,815 General Dynamics Corp. 12,100 853,171 Great Lakes Dredge & Dock Corp. 9,634 64,837 20 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (37.5%)* cont. Shares Value Capital goods cont. Greenbrier Companies, Inc. † 4,406 $100,060 HEICO Corp. 688 29,866 Hyster-Yale Materials Holdings, Inc. 355 20,267 Hyster-Yale Materials Holdings, Inc. Class B F 341 19,468 IHI Corp. (Japan) 46,000 139,757 Ingersoll-Rand PLC 12,200 671,122 Invensys PLC (United Kingdom) 40,112 213,806 JGC Corp. (Japan) 9,000 227,450 Kadant, Inc. † 2,429 60,725 Kawasaki Heavy Industries, Ltd. (Japan) 72,000 225,633 KBR, Inc. 7,800 250,224 Leggett & Platt, Inc. 8,100 273,618 Lindsay Corp. 217 19,135 Lockheed Martin Corp. 9,703 936,534 McDermott International, Inc. † 18,208 200,106 Miller Industries, Inc. 2,420 38,841 NACCO Industries, Inc. Class A 355 18,943 Northrop Grumman Corp. 10,000 701,500 Raytheon Co. 12,931 760,213 Schindler Holding AG (Switzerland) † 1,618 237,084 Singapore Technologies Engineering, Ltd. (Singapore) 28,000 97,517 Standard Motor Products, Inc. 3,506 97,186 Standex International Corp. 985 54,392 Staples, Inc. 32,400 435,132 Stoneridge, Inc. † 5,471 41,744 Terex Corp. † 6,300 216,846 Tetra Tech, Inc. † 1,378 42,015 TriMas Corp. † 4,012 130,270 Valmont Industries, Inc. 694 109,145 Vinci SA (France) 4,775 215,117 WABCO Holdings, Inc. † 3,500 247,065 Communication services (1.8%) Arris Group, Inc. † 1,751 30,065 Aruba Networks, Inc. † 1,922 47,550 AT&T, Inc. 24,591 902,244 BroadSoft, Inc. † 415 10,985 BT Group PLC (United Kingdom) 62,090 262,273 CalAmp Corp. † 3,635 39,876 Comcast Corp. Class A 61,300 2,575,213 Deutsche Telekom AG (Germany) 14,119 149,240 DISH Network Corp. Class A 9,900 375,210 EchoStar Corp. Class A † 7,605 296,367 France Telecom SA (France) 17,976 181,806 HSN, Inc. 556 30,502 IAC/InterActiveCorp. 10,300 460,204 InterDigital, Inc. 470 22,480 InterXion Holding NV (Netherlands) † 1,696 41,077 Dynamic Asset Allocation Conservative Fund 21 COMMON STOCKS (37.5%)* cont. Shares Value Communication services cont. Loral Space & Communications, Inc. 948 $58,662 MetroPCS Communications, Inc. † 19,900 216,910 NeuStar, Inc. Class A † 1,513 70,400 NTT DoCoMo, Inc. (Japan) 157 236,997 Tele2 AB Class B (Sweden) 8,348 145,271 Telefonica SA (Spain) 16,055 215,885 Telenor ASA (Norway) 10,455 228,584 Telstra Corp., Ltd. (Australia) 64,870 304,964 tw telecom, inc. † 9,200 231,748 USA Mobility, Inc. 2,730 36,227 Verizon Communications, Inc. 58,332 2,867,018 Vodafone Group PLC (United Kingdom) 87,221 247,297 Conglomerates (0.7%) AMETEK, Inc. 10,750 466,120 Danaher Corp. 20,600 1,280,290 General Electric Co. 50,815 1,174,843 Marubeni Corp. (Japan) 11,000 82,148 Siemens AG (Germany) 4,483 482,882 Tyco International, Ltd. 19,500 624,000 Consumer cyclicals (4.4%) ADT Corp. (The) 10,250 501,635 Advance Auto Parts, Inc. 3,900 322,335 American Eagle Outfitters, Inc. 11,000 205,700 ANN, Inc. † 1,324 38,422 Babcock International Group PLC (United Kingdom) 13,089 216,382 Bayerische Motoren Werke (BMW) AG (Germany) 4,936 425,885 Bed Bath & Beyond, Inc. † 9,600 618,432 Belo Corp. Class A 16,590 163,080 Big Lots, Inc. † 7,145 252,004 Brunswick Corp. 766 26,213 Buckle, Inc. (The) 830 38,720 Bureau Veritas SA (France) 1,900 236,489 Cabela’s, Inc. † 579 35,192 Carmike Cinemas, Inc. † 2,591 46,949 Cash America International, Inc. 490 25,710 Chico’s FAS, Inc. 10,600 178,080 Cie Financiere Richemont SA (Switzerland) 2,120 166,375 Cie Generale des Etablissements Michelin (France) 3,047 254,853 Coach, Inc. 11,582 578,984 Compass Group PLC (United Kingdom) 11,751 150,072 Cooper Tire & Rubber Co. 5,499 141,104 Corporate Executive Board Co. (The) 591 34,373 Crocs, Inc. † 2,034 30,144 Daihatsu Motor Co., Ltd. (Japan) 10,000 207,362 Deckers Outdoor Corp. † 545 30,351 Deluxe Corp. 3,248 134,467 Demand Media, Inc. † 1,729 14,921 22 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (37.5%)* cont. Shares Value Consumer cyclicals cont. Destination Maternity Corp. 3,957 $92,594 Dillards, Inc. Class A 1,900 149,245 Elders, Ltd. (Australia) † 12,016 1,507 Expedia, Inc. 4,700 282,047 Experian Group, Ltd. (United Kingdom) 12,293 212,936 Foot Locker, Inc. 8,100 277,344 Francesca’s Holdings Corp. † S 1,363 39,064 Fuji Heavy Industries, Ltd. (Japan) 18,000 279,365 G&K Services, Inc. Class A 1,104 50,243 GameStop Corp. Class A 1,905 53,283 Gannett Co., Inc. 13,700 299,619 Gap, Inc. (The) 13,600 481,440 Genesco, Inc. † 1,348 81,001 Global Cash Access Holdings, Inc. † 4,630 32,642 Green Dot Corp. Class A † 2,056 34,356 Harbinger Group, Inc. † 4,514 37,286 Hino Motors, Ltd. (Japan) 20,000 214,585 HMS Holdings Corp. † 1,263 34,290 Home Depot, Inc. (The) 35,808 2,498,682 Indofood Agri Resources, Ltd. (Singapore) 4,000 3,987 Isuzu Motors, Ltd. (Japan) 75,000 442,184 ITV PLC (United Kingdom) 113,712 223,577 Jarden Corp. † 6,750 289,238 KAR Auction Services, Inc. 2,873 57,546 La-Z-Boy, Inc. 6,322 119,296 Lear Corp. 5,700 312,759 Lowe’s Cos., Inc. 39,079 1,481,876 Lumber Liquidators Holdings, Inc. † 361 25,349 Macy’s, Inc. 16,600 694,544 Marcus Corp. 4,379 54,694 MAXIMUS, Inc. 414 33,108 McGraw-Hill Cos., Inc. (The) 11,300 588,504 MGM China Holdings, Ltd. (Hong Kong) 110,800 237,254 Mitsubishi Motors Corp. (Japan) † 168,000 174,898 Namco Bandai Holdings, Inc. (Japan) 11,100 196,330 Navistar International Corp. † 1,587 54,863 Next PLC (United Kingdom) 7,111 471,738 O’Reilly Automotive, Inc. † 5,300 543,515 OPAP SA (Greece) 10,296 81,299 PetSmart, Inc. 5,200 322,920 Pier 1 Imports, Inc. 1,161 26,703 Priceline.com, Inc. † 1,742 1,198,374 PulteGroup, Inc. † 18,200 368,368 Randstad Holding NV (Netherlands) 1,522 62,314 Ryland Group, Inc. (The) 2,801 116,578 Scania AB Class B (Sweden) 10,239 214,159 Select Comfort Corp. † 1,573 31,098 Sinclair Broadcast Group, Inc. Class A 6,797 137,571 Dynamic Asset Allocation Conservative Fund 23 COMMON STOCKS (37.5%)* cont. Shares Value Consumer cyclicals cont. Six Flags Entertainment Corp. 300 $21,744 SJM Holdings, Ltd. (Hong Kong) 101,000 252,860 Sonic Automotive, Inc. Class A 10,111 224,060 Suzuki Motor Corp. (Japan) 13,700 307,226 Swatch Group AG (The) (Switzerland) 380 220,963 Tempur-Pedic International, Inc. † 1,747 86,704 Tile Shop Holdings, Inc. † 1,746 36,683 TJX Cos., Inc. (The) 25,600 1,196,800 Total Systems Services, Inc. 21,000 520,380 Town Sports International Holdings, Inc. 4,073 38,531 Trump Entertainment Resorts, Inc. † 115 460 URS Corp. 4,200 199,122 ValueClick, Inc. † 2,751 81,292 VOXX International Corp. † 6,522 69,851 Wal-Mart Stores, Inc. 33,547 2,510,322 Wyndham Worldwide Corp. 7,000 451,360 Wynn Resorts, Ltd. 3,700 463,092 Consumer staples (3.6%) AFC Enterprises † 5,643 205,010 Ajinomoto Co., Inc. (Japan) 15,000 225,474 Anheuser-Busch InBev NV (Belgium) 3,177 314,596 Associated British Foods PLC (United Kingdom) 9,465 273,394 Avis Budget Group, Inc. † 7,745 215,543 Barrett Business Services, Inc. 1,002 52,765 Beacon Roofing Supply, Inc. † 2,143 82,848 BRF S.A. (Brazil) 695 15,366 Bright Horizons Family Solutions, Inc. † 1,352 45,684 Brinker International, Inc. 2,863 107,792 British American Tobacco (BAT) PLC (United Kingdom) 5,514 295,501 Bunge, Ltd. 264 19,491 Calbee, Inc. (Japan) 2,900 235,056 Carrefour SA (France) 8,011 219,293 Chaoda Modern Agriculture Holdings, Ltd. (China) † F 22,000 1,417 Chiquita Brands International, Inc. † 191 1,482 Coca-Cola Co. (The) 9,400 380,136 Constellation Brands, Inc. Class A † 6,100 290,604 Core-Mark Holding Co., Inc. 1,013 51,977 CVS Caremark Corp. 28,500 1,567,215 DeNA Co., Ltd. (Japan) 3,800 103,139 Diageo PLC (United Kingdom) 7,116 224,357 Distribuidora Internacional de Alimentacion SA (Spain) 25,389 175,612 Domino’s Pizza, Inc. 547 28,138 Fiesta Restaurant Group, Inc. † 992 26,357 General Mills, Inc. 16,900 833,339 Geo Group, Inc. (The) 2,797 105,223 Glanbia PLC (Ireland) 749 8,892 Grand Canyon Education, Inc. † 1,721 43,696 24 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (37.5%)* cont. Shares Value Consumer staples cont. Hain Celestial Group, Inc. (The) † 694 $42,390 Heineken Holding NV (Netherlands) 4,677 299,701 Ingredion, Inc. 282 20,394 IOI Corp. Bhd (Malaysia) 7,000 10,580 Japan Tobacco, Inc. (Japan) 7,600 242,205 JM Smucker Co. (The) 3,700 366,892 Kao Corp. (Japan) 9,800 320,646 Koninklijke Ahold NV (Netherlands) 15,760 241,515 Kraft Foods Group, Inc. 15,300 788,409 Kuala Lumpur Kepong Bhd (Malaysia) 1,700 11,485 Liberty Interactive Corp. Class A † 24,900 532,362 Lorillard, Inc. 11,400 459,990 Maple Leaf Foods, Inc. (Canada) 531 7,182 Molson Coors Brewing Co. Class B 5,000 244,650 Nestle SA (Switzerland) 12,697 918,202 Olam International, Ltd. (Singapore) 3,000 4,170 On Assignment, Inc. † 2,265 57,327 OpenTable, Inc. † 500 31,490 Papa John’s International, Inc. † 911 56,318 Philip Morris International, Inc. 31,295 2,901,359 Pinnacle Foods, Inc. † 2,057 45,686 Prestige Brands Holdings, Inc. † 2,600 66,794 Procter & Gamble Co. (The) 44,917 3,461,304 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 24,500 4,874 Reckitt Benckiser Group PLC (United Kingdom) 6,657 477,225 Robert Half International, Inc. 7,400 277,722 SABMiller PLC (United Kingdom) 3,621 190,587 Smithfield Foods, Inc. † 336 8,897 Spartan Stores, Inc. 1,911 33,538 Suedzucker AG (Germany) 6,229 263,094 Swatch Group AG (The) (Switzerland) 2,174 220,652 Tate & Lyle PLC (United Kingdom) 956 12,347 Tesco PLC (United Kingdom) 13,358 77,442 Toyota Tsusho Corp. (Japan) 16,300 422,326 TrueBlue, Inc. † 8,178 172,883 Tyson Foods, Inc. Class A 513 12,733 Unilever PLC (United Kingdom) 4,950 209,392 United Natural Foods, Inc. † 630 30,996 USANA Health Sciences, Inc. † 494 23,875 Walgreen Co. 21,641 1,031,843 Wilmar International, Ltd. (Singapore) 4,000 11,159 Woolworths, Ltd. (Australia) 11,307 399,090 Energy (3.4%) Alpha Natural Resources, Inc. † 11,900 97,699 BP PLC (United Kingdom) 75,546 527,912 Cabot Oil & Gas Corp. 7,600 513,836 Dynamic Asset Allocation Conservative Fund 25 COMMON STOCKS (37.5%)* cont. Shares Value Energy cont. Caltex Australia, Ltd. (Australia) 15,171 $338,878 Chevron Corp. 8,732 1,037,536 ConocoPhillips 32,369 1,945,377 CVR Energy, Inc. (Escrow) F 2,729 — Deepocean Group (Shell) (acquired 6/9/11, cost $83,651) (Norway) ΔΔ 5,759 86,385 Delek US Holdings, Inc. 1,702 67,161 ENI SpA (Italy) 19,427 436,541 EPL Oil & Gas, Inc. † 3,253 87,213 Exxon Mobil Corp. 31,778 2,863,516 Gulfport Energy Corp. † 780 35,747 Helix Energy Solutions Group, Inc. † 6,253 143,069 Helmerich & Payne, Inc. 4,200 254,940 HollyFrontier Corp. 7,700 396,165 Key Energy Services, Inc. † 9,283 75,007 Kodiak Oil & Gas Corp. † 4,970 45,177 Marathon Petroleum Corp. 10,950 981,120 Occidental Petroleum Corp. 21,445 1,680,645 Oceaneering International, Inc. 4,600 305,486 Oil States International, Inc. † 2,600 212,082 ONEOK, Inc. 8,900 424,263 Peabody Energy Corp. 11,000 232,650 Phillips 66 18,284 1,279,331 Repsol YPF SA (Spain) 7,232 146,935 Rosetta Resources, Inc. † 729 34,686 Royal Dutch Shell PLC Class A (United Kingdom) 15,016 485,754 Royal Dutch Shell PLC Class B (United Kingdom) 12,714 422,105 Schlumberger, Ltd. 31,000 2,321,590 Statoil ASA (Norway) 12,577 304,049 Stone Energy Corp. † 2,208 48,024 Swift Energy Co. † 2,820 41,764 Tesoro Corp. 7,794 456,339 Total SA (France) 7,487 358,504 Unit Corp. † 1,054 48,010 Vaalco Energy, Inc. † 11,343 86,093 Valero Energy Corp. 18,300 832,467 W&T Offshore, Inc. 2,026 28,769 Western Refining, Inc. 2,656 94,049 Financials (6.7%) 3i Group PLC (United Kingdom) 28,436 136,534 AG Mortgage Investment Trust, Inc. R 1,150 29,291 Ageas (Belgium) 7,954 269,017 Agree Realty Corp. R 2,067 62,217 AIA Group, Ltd. (Hong Kong) 61,600 270,003 Alleghany Corp. † 1,200 475,104 Allianz SE (Germany) 2,678 363,705 Allied World Assurance Co. Holdings AG 4,202 389,609 26 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (37.5%)* cont. Shares Value Financials cont. American Capital Agency Corp. R 10,800 $354,024 American Capital Mortgage Investment Corp. R 1,927 49,813 American Equity Investment Life Holding Co. 4,596 68,434 American Financial Group, Inc. 6,723 318,536 American International Group, Inc. † 33,800 1,312,116 Amtrust Financial Services, Inc. 1,152 39,917 Aon PLC 17,800 1,094,700 Apollo Commercial Real Estate Finance, Inc. R 2,150 37,819 Apollo Residential Mortgage, Inc. 2,081 46,385 Arlington Asset Investment Corp. Class A 1,264 32,624 ARMOUR Residential REIT, Inc. R 6,065 39,604 Ashford Hospitality Trust, Inc. R 6,976 86,223 Associated Banc-Corp. 13,700 208,103 Australia & New Zealand Banking Group, Ltd. (Australia) 8,646 257,813 AvalonBay Communities, Inc. R 2,900 367,343 AXA SA (France) 19,010 326,775 Axis Capital Holdings, Ltd. 8,300 345,446 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 20,969 181,784 Banco Latinoamericano de Exportaciones SA Class E (Panama) 4,276 105,788 Banco Santander Central Hispano SA (Spain) 39,920 268,241 Bank of Kentucky Financial Corp. 1,161 31,846 Bank of Yokohama, Ltd. (The) (Japan) 42,000 243,161 Barclays PLC (United Kingdom) 122,007 539,744 Berkshire Hathaway, Inc. Class B † 5,000 521,000 BofI Holding, Inc. † 3,231 115,928 Cardinal Financial Corp. 3,661 66,557 CBL & Associates Properties, Inc. R 7,089 167,300 Chimera Investment Corp. R 53,891 171,912 CIT Group, Inc. † 12,400 539,152 Citizens & Northern Corp. 2,324 45,318 Citizens Republic Bancorp, Inc. † 2,153 48,550 City National Corp. 3,900 229,749 CNO Financial Group, Inc. 4,802 54,983 Commonwealth Bank of Australia (Australia) 11,064 786,419 CoreLogic, Inc. † 15,700 406,002 Credit Acceptance Corp. † 649 79,269 Credit Agricole SA (France) † 27,305 224,916 Credit Suisse Group AG (Switzerland) 5,228 137,185 CYS Investments, Inc. R 3,669 43,074 DBS Group Holdings, Ltd. (Singapore) 18,000 232,861 Deutsche Bank AG (Germany) 6,599 257,278 Dexus Property Group (Australia) 232,948 253,634 Discover Financial Services 19,300 865,412 Dynex Capital, Inc. R 5,392 57,587 E*Trade Financial Corp. † 2,644 28,317 Eagle Bancorp, Inc. † 1,773 38,811 East West Bancorp, Inc. 3,035 77,908 Eaton Vance Corp. 8,600 359,738 Dynamic Asset Allocation Conservative Fund 27 COMMON STOCKS (37.5%)* cont. Shares Value Financials cont. EPR Properties R 769 $40,026 Federal Realty Investment Trust R 2,200 237,688 Fidelity National Financial, Inc. Class A 15,600 393,588 Fifth Third Bancorp 51,400 838,334 Financial Institutions, Inc. 2,403 47,964 First Community Bancshares Inc. 2,372 37,596 First Industrial Realty Trust † R 2,352 40,290 Flushing Financial Corp. 2,492 42,214 Genworth Financial, Inc. Class A † 60,441 604,410 Glimcher Realty Trust R 4,335 50,286 Goldman Sachs Group, Inc. (The) 13,900 2,045,385 Hang Seng Bank, Ltd. (Hong Kong) 16,500 265,064 Hanmi Financial Corp. † 4,828 77,248 Hatteras Financial Corp. R 4,100 112,463 Health Care REIT, Inc. R 7,500 509,325 Heartland Financial USA, Inc. 1,614 40,786 Heritage Financial Group, Inc. 2,151 31,146 HFF, Inc. Class A 6,385 127,253 HSBC Holdings, PLC (United Kingdom) 66,840 713,459 Insurance Australia Group, Ltd. (Australia) 81,774 487,476 Invesco Mortgage Capital, Inc. R 1,874 40,085 Investor AB Class B (Sweden) 7,511 216,920 Investors Real Estate Trust R 5,234 51,660 iStar Financial, Inc. † R 4,401 47,927 Jones Lang LaSalle, Inc. 355 35,291 Joyo Bank, Ltd. (The) (Japan) 42,000 235,130 JPMorgan Chase & Co. 69,390 3,293,249 Lexington Realty Trust R 10,389 122,590 LTC Properties, Inc. R 2,585 105,287 Maiden Holdings, Ltd. (Bermuda) 4,014 42,508 MainSource Financial Group, Inc. 3,596 50,488 MFA Financial, Inc. R 5,958 55,529 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 52,200 309,424 Muenchener Rueckversicherungs AG (Germany) 1,452 271,556 Nasdaq OMX Group, Inc. (The) 10,400 335,920 National Financial Partners Corp. † 1,952 43,783 National Health Investors, Inc. R 1,531 100,204 Nationstar Mortgage Holdings, Inc. † 2,634 97,195 Nelnet, Inc. Class A 2,167 73,245 Northern Trust Corp. 10,000 545,600 Ocwen Financial Corp. † 1,331 50,472 One Liberty Properties, Inc. R 2,449 53,192 Oriental Financial Group (Puerto Rico) 2,232 34,618 Pacific Premier Bancorp, Inc. † 2,356 30,981 PartnerRe, Ltd. 4,655 433,427 Peoples Bancorp, Inc. 2,240 50,154 PHH Corp. † 1,996 43,832 PNC Financial Services Group, Inc. 18,000 1,197,000 28 Dynamic Asset Allocation Conservative Fund COMMON STOCKS (37.5%)* cont. Shares Value Financials cont. Popular, Inc. (Puerto Rico) † 10,698 $295,372 Portfolio Recovery Associates, Inc. † 804 102,044 Protective Life Corp. 8,764 313,751 Prudential PLC (United Kingdom) 20,288 328,303 PS Business Parks, Inc. R 1,612 127,219 Public Storage R 4,000 609,280 Republic Bancorp, Inc. Class A 1,508 34,141 Resona Holdings, Inc. (Japan) 80,900 419,389 Security National Financial Corp. Class A † 2,689 19,307 Select Income REIT R 3,889 102,864 Simon Property Group, Inc. R 7,400 1,173,344 St. Joe Co. (The) † 7,946 168,853 Standard Chartered PLC (United Kingdom) 7,886 204,120 Standard Life PLC (United Kingdom) 41,139 228,344 Starwood Property Trust, Inc. R 1,400 38,864 State Street Corp. 17,500 1,034,075 Stewart Information Services Corp. 1,183 30,131 Sumitomo Mitsui Financial Group, Inc. (Japan) 5,300 212,541 Summit Hotel Properties, Inc. R 6,569 68,777 Sun Communities, Inc. R 1,057 52,142 Swedbank AB Class A (Sweden) 20,623 469,010 Symetra Financial Corp. 4,018 53,881 Synovus Financial Corp. 69,100 191,407 Tanger Factory Outlet Centers R 3,700 133,866 Tokyu Land Corp. (Japan) 66,000 614,883 Toronto-Dominion Bank (Canada) 4,825 401,778 UBS AG (Switzerland) 14,004 214,640 Universal Health Realty Income Trust R 606 34,972 Validus Holdings, Ltd. 8,092 302,398 Virtus Investment Partners, Inc. † 369 68,737 Vornado Realty Trust R 5,500 460,020 WageWorks, Inc. † 1,556 38,947 Walker & Dunlop, Inc. † 2,735 49,148 Walter Investment Management Corp. † 3,223 120,057 Washington Banking Co. 2,787 38,851 Wells Fargo & Co. 14,783 546,823 Westfield Group (Australia) 18,543 209,893 Westpac Banking Corp. (Australia) 9,920 319,080 Wheelock and Co., Ltd. (Hong Kong) 65,000 346,519 World Acceptance Corp. † 510 43,794 Health care (4.7%) Accuray, Inc. † 6,846 31,765 Alere, Inc. † 4,530 115,651 Align Technology, Inc. † 1,041 34,884 Amedisys, Inc. † 3,830 42,590 AmerisourceBergen Corp. 14,800 761,460 Amgen, Inc. 17,000 1,742,670 Dynamic Asset Allocation Conservative Fund 29 COMMON STOCKS (37.5%)* cont. Shares Value Health care cont. AmSurg Corp. † 1,589 $53,454 AstraZeneca PLC (United Kingdom) 7,022 352,043 athenahealth, Inc. † 508 49,296 Bayer AG (Germany) 4,618 476,349 Bio-Reference Labs, Inc. † 571 14,835 BioMarin Pharmaceuticals, Inc. † 743 46,259 Bristol-Myers Squibb Co. 38,500 1,585,815 Celgene Corp. † 11,000 1,275,010 Centene Corp. † 489 21,536 CIGNA Corp. 15,900 991,683 Coloplast A/S Class B (Denmark) 5,425 291,844 Community Health Systems, Inc. 1,217 57,674 Computer Programs & Systems, Inc. 398 21,536 Conmed Corp. 3,207 109,230 CSL, Ltd. (Australia) 4,782 296,131 Cubist Pharmaceuticals, Inc. † 2,009 94,061 Cyberonics, Inc. † 498 23,311 Elan Corp. PLC ADR (Ireland) † 2,775 32,745 Eli Lilly & Co. 23,553 1,337,575 Endo Health Solutions, Inc. † 1,920 59,059 Gentium SpA ADR (Italy) † 1,681 13,851 Gilead Sciences, Inc. † 34,400 1,683,192 GlaxoSmithKline PLC (United Kingdom) 18,905 441,937 Greatbatch, Inc. † 4,029 120,346 Haemonetics Corp. † 1,158 48,242 HCA Holdings, Inc. 11,200 455,056 Health Net, Inc. † 1,496 42,816 HealthSouth Corp. † 2,876 75,840 Hi-Tech Pharmacal Co., Inc. 714 23,641 Hill-Rom Holdings, Inc. 2,374 83,612 Impax Laboratories, Inc. † 3,333 51,462 Insulet Corp. † 1,262 32,635 Jazz Pharmaceuticals PLC † 3,697 206,699 Johnson & Johnson 11,209 913,870 Lexicon Pharmaceuticals, Inc. † 6,714 14,637 Magellan Health Services, Inc. † 570 27,115 McKesson Corp. 11,900 1,284,724 MedAssets, Inc. † 4,379 84,296 Medicines Co. (The) † 2,554 85,355 Merck & Co., Inc. 5,488 242,734 Novartis AG (Switzerland) 6,476 460,135 Novo Nordisk A/S Class B (Denmark) 3,663 595,134 Obagi Medical Products, Inc. † 5,977 118,046 Omega Healthcare Investors, Inc. R 4,012 121,804 Orion OYJ Class B (Finland) 5,807 152,522 Otsuka Holdings Company, Ltd. (Japan) 11,700 410,156 PDL BioPharma, Inc. 5,775 42,215 Pfizer, Inc. 123,569 3,566,201 30Dynamic Asset Allocation Conservative Fund COMMON STOCKS (37.5%)* cont. Shares Value Health care cont. Pharmacyclics, Inc. † 272 $21,872 PharMerica Corp. † 3,054 42,756 Providence Service Corp. (The) † 5,510 101,880 Questcor Pharmaceuticals, Inc. 533 17,344 Roche Holding AG-Genusschein (Switzerland) 3,548 825,985 RTI Biologics, Inc. † 7,199 28,364 Salix Pharmaceuticals, Ltd. † 3,816 195,303 Sanofi (France) 4,666 474,123 Santarus, Inc. † 1,561 27,052 Spectrum Pharmaceuticals, Inc. 3,201 23,879 St. Jude Medical, Inc. 18,500 748,140 STAAR Surgical Co. † 9,455 53,232 Steris Corp. 1,070 44,523 Suzuken Co., Ltd. (Japan) 3,100 115,260 TearLab Corp. † 3,540 24,426 Trinity Biotech PLC ADR (Ireland) 1,877 31,684 Triple-S Management Corp. Class B (Puerto Rico) † 1,255 21,862 United Therapeutics Corp. † 3,209 195,332 Ventas, Inc. R 8,200 600,240 ViroPharma, Inc. † 3,309 83,254 Warner Chilcott PLC Class A 15,688 212,572 WellCare Health Plans, Inc. † 2,285 132,439 WellPoint, Inc. 17,300 1,145,779 Zimmer Holdings, Inc. 10,200 767,244 Technology (6.0%) Acacia Research Corp. † 665 20,063 Accenture PLC Class A 24,100 1,830,877 Actuate Corp. † 12,206 73,236 Acxiom Corp. † 4,299 87,700 Anixter International, Inc. 688 48,105 AOL, Inc. † 13,800 531,162 Apple, Inc. 23,617 10,453,593 ASML Holding NV (Netherlands) 3,417 229,823 Aspen Technology, Inc. † 1,563 50,469 Avnet, Inc. † 7,100 257,020 BMC Software, Inc. † 13,800 639,354 Bottomline Technologies, Inc. † 1,946 55,480 Broadcom Corp. Class A 15,200 526,984 Brocade Communications Systems, Inc. † 41,138 237,366 Cap Gemini SA (France) 4,470 203,410 Cisco Systems, Inc. 98,239 2,054,177 Commvault Systems, Inc. † 939 76,979 Cornerstone OnDemand, Inc. † 960 32,736 CSG Systems International, Inc. † 905 19,177 Cypress Semiconductor Corp. † 14,300 157,729 EMC Corp. † 44,000 1,051,160 EnerSys † 2,450 111,671 Dynamic Asset Allocation Conservative Fund 31 COMMON STOCKS (37.5%)* cont. Shares Value Technology cont. Entegris, Inc. † 5,899 $58,164 FEI Co. 1,065 68,746 First Solar, Inc. † 612 16,500 Gemalto NV (Netherlands) 2,317 202,112 GenMark Diagnostics, Inc. † 2,110 27,261 Google, Inc. Class A † 2,380 1,889,791 IBM Corp. 4,895 1,044,104 Infoblox, Inc. † 1,921 41,686 InnerWorkings, Inc. † 2,816 42,634 Integrated Silicon Solutions, Inc. † 7,234 66,336 IntraLinks Holdings, Inc. † 8,342 53,055 Ixia † 1,488 32,200 Konica Minolta Holdings, Inc. (Japan) 25,000 182,716 L-3 Communications Holdings, Inc. 4,600 372,232 Lam Research Corp. † 7,500 310,950 Lexmark International, Inc. Class A 7,621 201,194 LivePerson, Inc. † 2,228 30,256 Manhattan Associates, Inc. † 1,041 77,336 Mantech International Corp. Class A 2,761 74,188 Marvell Technology Group, Ltd. 25,200 266,616 Mentor Graphics Corp. † 5,804 104,762 Microsemi Corp. † 1,421 32,925 Microsoft Corp. 91,939 2,630,375 MicroStrategy, Inc. Class A † 384 38,815 MTS Systems Corp. 1,029 59,836 NEC Corp. (Japan) † 182,000 473,681 Netscout Systems, Inc. † 1,914 47,027 NIC, Inc. 2,273 43,551 NTT Data Corp. (Japan) 34 113,231 NVIDIA Corp. 24,200 310,244 Omnivision Technologies, Inc. † 3,350 46,163 Oracle Corp. 85,186 2,754,915 Oracle Corp. Japan (Japan) 4,800 217,220 Perficient, Inc. † 3,081 35,924 Photronics, Inc. † 5,686 37,982 Plantronics, Inc. 959 42,378 Polycom, Inc. † 6,283 69,616 Procera Networks, Inc. † 2,482 29,511 PTC, Inc. † 1,842 46,953 QLIK Technologies, Inc. † 1,420 36,679 Quantum Corp. † 29,278 37,476 RF Micro Devices, Inc. † 17,340 92,249 Riverbed Technology, Inc. † 10,500 156,555 Rockwell Automation, Inc. 6,100 526,735 Rovi Corp. † 5,064 108,420 Rudolph Technologies, Inc. † 4,502 53,034 Safeguard Scientifics, Inc. † 2,574 40,669 SAP AG (Germany) 1,304 104,471 32Dynamic Asset Allocation Conservative Fund COMMON STOCKS (37.5%)* cont. Shares Value Technology cont. SciQuest, Inc. † 996 $23,944 Semtech Corp. † 2,117 74,921 Silicon Graphics International Corp. † 1,643 22,591 Silicon Image, Inc. † 9,295 45,174 Softbank Corp. (Japan) 5,900 272,014 Sourcefire, Inc. † 717 42,468 Sparton Corp. † 2,071 27,751 SS&C Technologies Holdings, Inc. † 1,820 54,564 Symantec Corp. † 42,800 1,056,304 Tangoe, Inc. † 1,491 18,473 Teradyne, Inc. † 14,590 236,650 Tyler Technologies, Inc. † 997 61,076 Ultimate Software Group, Inc. † 846 88,119 Ultra Clean Holdings, Inc. † 5,323 34,600 Western Digital Corp. 8,100 407,268 Transportation (0.5%) Aegean Marine Petroleum Network, Inc. (Greece) 9,228 61,920 Alaska Air Group, Inc. † 722 46,179 Central Japan Railway Co. (Japan) 5,500 579,593 ComfortDelgro Corp., Ltd. (Singapore) 82,000 126,437 Con-way, Inc. 2,784 98,025 Delta Air Lines, Inc. † 38,900 642,239 International Consolidated Airlines Group SA (Spain) † 36,633 140,874 Quality Distribution, Inc. † 5,667 47,659 SkyWest, Inc. 3,312 53,158 Southwest Airlines Co. 35,900 483,932 Swift Transportation Co. † 7,364 104,422 TAL International Group, Inc. 2,282 103,397 Universal Truckload Services, Inc. 371 8,655 Wabtec Corp. 2,500 255,275 Utilities and power (1.2%) AES Corp. 29,129 366,152 American Electric Power Co., Inc. 17,200 836,436 American Water Works Co., Inc. 7,900 327,376 Chubu Electric Power Co., Inc. (Japan) 3,200 39,195 CMS Energy Corp. 11,600 324,104 DTE Energy Co. 6,900 471,546 Enel SpA (Italy) 54,850 179,008 Entergy Corp. 7,200 455,328 GDF Suez (France) 12,000 231,041 Kansai Electric Power, Inc. (Japan) 36,500 359,824 Kinder Morgan, Inc. 16,600 642,088 OGE Energy Corp. 4,600 321,908 PG&E Corp. 15,600 694,668 PPL Corp. 21,600 676,296 Red Electrica Corporacion SA (Spain) 6,454 324,718 UGI Corp. 5,800 222,662 United Utilities Group PLC (United Kingdom) 28,634 308,250 Total common stocks (cost $173,629,427) Dynamic Asset Allocation Conservative Fund 33 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (24.9%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (5.4%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, May 1, 2043 $15,000,000 $15,621,093 3s, TBA, April 1, 2043 15,000,000 15,662,109 U.S. Government Agency Mortgage Obligations (19.5%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 3s, TBA, April 1, 2043 1,000,000 1,026,641 Federal National Mortgage Association Pass-Through Certificates 7s, March 1, 2018 121,719 133,313 5s, TBA, April 1, 2043 41,000,000 44,420,938 4s, TBA, April 1, 2043 37,000,000 39,445,471 3 1/2s, TBA, April 1, 2028 19,000,000 20,142,968 3s, TBA, May 1, 2043 4,000,000 4,113,906 3s, TBA, April 1, 2043 4,000,000 4,124,688 Total U.S. government and agency mortgage obligations (cost $144,535,948) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Bonds 6 1/8s, November 15, 2027 i $106,000 $157,117 Total U.S. treasury obligations (cost $157,117) CORPORATE BONDS AND NOTES (24.3%)* Principal amount Value Basic materials (1.7%) Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) $30,000 $28,992 Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 40,000 43,604 Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 460,000 485,482 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 95,000 122,301 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 60,000 67,079 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 490,000 620,227 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 40,000 41,100 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 227,000 230,973 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 80,000 81,000 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 220,000 241,450 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 10,000 10,175 Boise Cascade LLC/Boise Cascade Finance Corp. 144A sr. unsec. notes 6 3/8s, 2020 (United Kingdom) 30,000 31,725 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 60,000 60,150 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 120,000 130,800 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 100,000 108,250 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 280,000 346,921 34 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Basic materials cont. CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 $210,000 $251,612 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 195,000 211,575 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 140,000 140,246 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 105,000 141,138 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 315,000 345,547 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 10,000 10,175 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 85,000 88,255 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 55,000 57,129 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 125,000 129,752 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 55,000 57,063 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 35,000 36,437 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 150,000 155,625 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 70,000 75,513 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 105,000 110,513 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 60,000 62,850 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 15,000 15,225 HD Supply, Inc. company guaranty sr. unsec. sub. notes 10 1/2s, 2021 55,000 57,200 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 145,000 171,825 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 85,000 89,463 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 35,000 35,088 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s, 2020 30,000 30,075 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 60,000 57,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 85,000 87,975 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 115,000 129,375 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 110,000 122,925 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 60,000 60,450 Huntsman International, LLC 144A sr. unsec. notes 4 7/8s, 2020 40,000 40,300 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 115,000 110,688 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 120,000 130,500 Inmet Mining Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 25,000 27,125 Dynamic Asset Allocation Conservative Fund 35 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Basic materials cont. International Paper Co. sr. unsec. notes 7.95s, 2018 $195,000 $250,963 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 150,000 169,313 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 115,000 130,813 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 245,000 339,251 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 565,000 638,450 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 33,000 33,369 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 40,000 40,000 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 5,000 5,163 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 60,000 64,500 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 30,000 31,512 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 200,000 225,500 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 30,000 31,725 PetroLogistics LP/Petrologistics Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 15,000 15,188 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 85,000 85,638 PQ Corp. 144A sr. notes 8 3/4s, 2018 75,000 80,250 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 277,000 381,604 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 135,000 146,873 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 135,000 145,613 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 175,000 240,156 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 95,000 107,350 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 80,000 87,400 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 55,000 60,019 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 65,000 65,406 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 30,000 33,000 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 15,000 16,650 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 15,000 16,200 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 25,000 27,000 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 10,000 10,050 Taminco Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2017 (Belgium) ‡‡ 45,000 45,169 Taminco Global Chemical Corp. company guaranty sr. sub. notes Ser. REGS, 9 3/4s, 2020 (Belgium) 10,000 11,125 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 125,000 139,063 36 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Basic materials cont. Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 $115,000 $111,550 USG Corp. sr. unsec. notes 9 3/4s, 2018 75,000 88,875 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 55,000 25,988 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 65,000 66,950 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 R 65,000 80,315 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 195,000 222,012 Capital goods (1.2%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 135,000 145,463 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 245,000 270,113 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 75,000 77,531 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 40,000 44,650 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 150,000 175,313 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 40,000 42,900 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 190,000 222,779 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 30,000 31,050 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 55,000 63,250 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 200,000 224,000 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 15,000 16,425 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 35,000 34,038 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 50,000 69,501 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 $570,000 574,126 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 330,000 348,150 Dematic SA/DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 120,000 124,800 Exide Technologies sr. notes 8 5/8s, 2018 130,000 111,638 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 260,000 237,936 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 160,000 153,953 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 100,000 103,500 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 80,000 88,000 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 471,000 630,778 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 40,000 42,000 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 40,000 39,650 Milacron LLC/Mcron Finance Corp. 144A sr. unsec. notes 7 3/4s, 2021 15,000 15,506 Dynamic Asset Allocation Conservative Fund 37 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Capital goods cont. Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 $185,000 $188,238 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 135,000 144,788 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 195,000 214,995 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 211,500 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 7 1/8s, 2019 50,000 53,688 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 55,000 56,031 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 120,000 126,900 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 245,000 247,918 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 165,000 181,294 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 26,656 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 125,000 131,719 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 175,000 190,750 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 127,000 140,970 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 125,000 137,188 Triumph Group, Inc. 144A sr. unsec. notes 4 7/8s, 2021 85,000 85,850 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 437,000 519,031 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 105,000 110,049 Communication services (2.4%) Adelphia Communications Corp. escrow bonds zero %, 2013 125,000 938 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 205,000 211,458 American Tower Corp. sr. unsec. notes 7s, 2017 R 317,000 376,952 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 120,000 148,235 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 926,000 1,110,777 AT&T, Inc. sr. unsec. unsub. notes 3s, 2022 85,000 85,998 AT&T, Inc. 144A sr. unsec. unsub. notes 4.35s, 2045 86,000 79,949 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 75,000 81,750 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 255,000 297,075 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 60,000 67,500 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 75,000 84,094 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 115,000 121,469 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 25,000 24,625 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 65,000 72,150 38 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Communication services cont. CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 $70,000 $75,075 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 40,000 38,950 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 60,000 64,650 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 25,000 25,563 Cequel Communications Escrow Capital Corp. 144A sr. unsec. notes 6 3/8s, 2020 20,000 20,750 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 20,000 20,800 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 15,000 14,925 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 40,000 42,400 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 145,000 156,419 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 596,000 792,452 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 13,000 14,340 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 165,000 193,498 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 165,000 164,588 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 80,000 87,400 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 75,000 76,313 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 115,000 132,368 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 60,000 67,500 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 163,000 230,811 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 90,000 95,175 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 95,000 112,575 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 135,000 149,850 Equinix, Inc. sr. unsec. notes 7s, 2021 65,000 71,988 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 201,000 215,603 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 35,000 40,163 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 60,000 67,950 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 10,000 11,700 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 55,000 62,563 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 30,000 30,900 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 110,000 120,725 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 90,000 102,938 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 95,000 105,688 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 60,000 65,925 Dynamic Asset Allocation Conservative Fund 39 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Communication services cont. Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) $45,000 $47,644 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) 241,749 256,737 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 310,000 330,150 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) ## 125,000 127,031 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) ## 200,000 203,500 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 135,000 176,801 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 80,000 89,696 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 80,000 89,200 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 20,000 22,000 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 90,000 94,275 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 25,000 27,906 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 55,000 60,500 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 90,000 98,550 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 125,000 127,500 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 115,000 117,013 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 80,000 71,800 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 30,000 22,575 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 125,000 90,000 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 30,000 31,350 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 5,000 5,738 Quebecor Media, Inc. 144A sr. unsec. notes 5 3/4s, 2023 (Canada) 70,000 71,400 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 354,000 407,875 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 55,000 62,477 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 410,000 410,179 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 10,000 11,025 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 30,000 31,200 SBA Tower Trust 144A notes 2.933s, 2017 495,000 519,515 40 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Communication services cont. SES 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) $162,000 $161,995 Sprint Capital Corp. company guaranty 6 7/8s, 2028 245,000 250,513 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 160,000 186,200 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 190,000 206,150 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 85,000 100,513 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 65,000 71,500 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 215,000 265,794 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 365,000 493,896 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 230,000 271,427 Verizon Communications, Inc. sr. unsec. notes 2.45s, 2022 355,000 334,907 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 165,000 220,315 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 505,000 674,780 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 110,000 111,650 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 120,000 127,800 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 320,000 339,200 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 70,000 76,650 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 280,000 319,900 Windstream Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 50,000 49,625 Consumer cyclicals (3.7%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 15,000 16,913 ADT Corp. (The) 144A company guaranty sr. unsec. notes 4 7/8s, 2042 262,000 250,375 ADT Corp. (The) 144A company guaranty sr. unsec. notes 3 1/2s, 2022 368,000 363,090 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 15,000 9,525 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 265,000 209,350 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 35,000 30,538 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 120,000 138,450 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 114,000 114,855 American Media, Inc. 144A notes 13 1/2s, 2018 7,394 6,026 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 45,000 48,938 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 65,000 73,938 Dynamic Asset Allocation Conservative Fund 41 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Consumer cyclicals cont. Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 $30,000 $32,550 Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 30,000 32,400 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 35,000 37,888 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 10,000 10,750 Beazer Homes USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2023 50,000 51,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 140,000 140,175 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 125,000 133,750 Building Materials Corp. 144A sr. notes 7s, 2020 45,000 48,825 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 15,000 16,088 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 75,000 81,938 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 95,000 105,450 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 ‡‡ 35,000 35,525 Caesars Entertainment Operating Co., Inc. company guaranty notes 12 3/4s, 2018 5,000 3,900 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 130,000 88,563 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 330,000 351,038 Caesars Entertainment Operating Co., Inc. 144A company guaranty sr. notes 9s, 2020 280,000 281,750 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 55,000 60,363 CBS Corp. company guaranty sr. unsec. debs. notes 7 7/8s, 2030 160,000 211,543 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 75,000 76,688 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 35,000 39,200 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 55,000 54,656 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 145,000 145,000 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 40,000 44,350 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 260,000 284,700 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 110,000 122,788 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 20,000 22,075 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 80,000 89,400 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 ‡‡ 265,603 293,491 42Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Consumer cyclicals cont. Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 $60,000 $56,025 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 170,000 163,413 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 170,000 177,438 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 130,000 133,575 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 13,000 14,484 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 200,000 236,875 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 130,000 149,500 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 350,000 389,170 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 305,000 330,925 FelCor Lodging LP 144A sr. notes 5 5/8s, 2023 R 30,000 30,563 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 95,000 108,419 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 140,000 175,920 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 1,240,000 1,566,371 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 70,000 74,725 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 140,000 143,831 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $150,000 163,313 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 105,000 152,770 Home Depot, Inc. (The) sr. unsec. notes 5.95s, 2041 300,000 381,284 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 147,000 169,969 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 68,000 75,480 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 140,000 144,550 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 90,000 102,375 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 70,000 76,125 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 105,000 114,188 Isle of Capri Casinos, Inc. 144A sr. unsec. notes 5 7/8s, 2021 100,000 100,000 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 50,000 67,793 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 $160,000 188,000 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 45,000 47,250 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 30,000 33,488 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 65,000 72,150 Dynamic Asset Allocation Conservative Fund 43 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Consumer cyclicals cont. Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 $50,000 $54,438 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 55,000 59,538 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 115,000 119,888 Lennar Corp. 144A company guaranty sr. unsec. notes 4 3/4s, 2022 40,000 39,200 Liberty Interactive, LLC sr. unsec. unsub. notes 8 1/4s, 2030 120,000 132,000 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 90,000 101,700 Limited Brands, Inc. sr. notes 5 5/8s, 2022 45,000 47,700 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 165,000 183,150 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 47,000 54,581 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 190,000 197,137 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 500,000 458,300 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 85,000 89,490 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 350,000 367,750 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 175,000 12,250 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 120,000 133,200 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 100,000 111,000 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 75,000 81,563 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 65,000 75,725 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 60,000 66,975 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 25,000 26,281 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 70,000 74,200 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 52,000 54,406 Michaels Stores, Inc. company guaranty sr. unsec. notes 7 3/4s, 2018 10,000 10,925 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 272,706 282,932 Navistar International Corp. sr. notes 8 1/4s, 2021 159,000 161,783 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 125,000 130,625 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 15,000 15,488 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 ‡‡ 100,000 103,500 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 300,000 383,850 44Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Consumer cyclicals cont. News America Holdings, Inc. debs. 7 3/4s, 2045 $363,000 $498,203 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 30,000 33,300 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 55,000 54,931 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 130,000 145,600 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 60,000 66,600 Owens Corning company guaranty sr. unsec. notes 9s, 2019 40,000 51,200 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 85,000 88,613 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 55,000 60,363 Petco Holdings, Inc. 144A sr. notes 8 1/2s, 2017 ‡‡ 55,000 56,856 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 30,000 31,838 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 95,000 111,388 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 160,000 176,800 QVC, Inc. 144A sr. notes 7 3/8s, 2020 115,000 127,329 Realogy Corp. company guaranty sr. unsec. sub. notes 12 3/8s, 2015 55,000 55,138 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 170,000 180,838 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 25,000 29,031 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 25,000 28,188 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 130,000 145,925 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 80,000 87,200 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 125,000 145,000 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 75,000 76,500 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 105,000 106,838 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 235,000 258,500 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 95,000 103,075 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) 215,000 245,100 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 40,000 42,300 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 40,000 39,700 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 40,000 41,900 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 25,000 25,469 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 75,000 75,094 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 5,000 5,438 Dynamic Asset Allocation Conservative Fund 45 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Consumer cyclicals cont. Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 $5,000 $5,375 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 85,000 91,694 Stanley Black & Decker, Inc. company guaranty sr. unsec. unsub. notes 2.9s, 2022 435,000 437,218 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 30,000 32,325 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 150,000 160,875 Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 15,000 16,013 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 514,000 710,533 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 115,000 157,226 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 565,000 637,464 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 290,000 306,988 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 150,000 161,438 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 35,000 29,750 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 125,000 125,625 Travelport, LLC 144A sr. notes Ser. B, 6.308s, 2016 ‡‡ 26,862 24,713 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 64,000 64,240 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 30,000 30,450 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 120,000 125,700 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 185,000 199,800 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 198,000 267,405 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 120,000 137,514 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 4 7/8s, 2040 655,000 736,664 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 120,000 124,008 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 50,000 53,809 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 130,000 143,488 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 80,000 82,500 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 125,000 134,063 Consumer staples (1.7%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 63,000 87,675 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 500,000 489,962 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 450,000 542,739 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 30,000 35,400 46 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Consumer staples cont. Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 $25,000 $27,719 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A 5 1/2s, 2023 40,000 39,900 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 10,000 12,890 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 90,000 96,447 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 140,000 160,825 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 315,000 303,120 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 30,000 33,788 CKE, Inc. 144A sr. unsec. notes 10 1/2s, 2016 ‡‡ 135,557 144,029 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 75,000 79,125 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 30,000 30,600 Claire’s Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 912 920 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 165,000 186,450 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 130,000 147,550 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 45,000 49,163 Corrections Corp. of America 144A sr. unsec. notes 4 5/8s, 2023 R 30,000 30,713 Corrections Corp. of America 144A sr. unsec. notes 4 1/8s, 2020 R 25,000 25,469 Costco Wholesale Corp. sr. unsec. unsub. notes 1.7s, 2019 560,000 562,482 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 205,000 236,685 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 110,000 124,438 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 30,000 34,725 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 115,000 127,363 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 30,000 31,125 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 375,000 365,852 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 80,000 84,764 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 135,000 190,742 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 145,000 165,300 Dole Food Co., Inc. sr. notes 13 7/8s, 2014 21,000 22,365 Dole Food Co., Inc. 144A sr. notes 8s, 2016 35,000 36,400 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 190,000 211,138 General Mills, Inc. sr. unsec. notes 5.65s, 2019 200,000 240,955 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 130,000 130,163 Dynamic Asset Allocation Conservative Fund 47 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Consumer staples cont. HDTFS, Inc. company guaranty sr. unsec. notes 6 1/4s, 2022 $55,000 $59,675 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 75,000 82,781 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 45,000 47,475 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 70,000 94,742 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $40,000 44,300 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 35,000 38,238 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 140,000 147,000 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 350,000 445,062 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 65,000 69,694 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 60,000 62,850 Landry’s Inc. 144A sr. unsec. notes 9 3/8s, 2020 60,000 64,575 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 60,000 64,650 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 300,000 406,227 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 270,000 347,082 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 95,000 105,688 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 230,000 243,515 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 82,000 109,176 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 50,000 54,688 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 250,000 272,500 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 115,000 115,431 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 105,000 108,019 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 237,000 248,554 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 115,000 129,806 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 80,000 87,400 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 160,000 181,200 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 470,000 538,383 United Rentals North America, Inc. company guaranty sr. notes 5 3/4s, 2018 30,000 32,513 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 85,000 94,775 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 125,000 142,500 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 20,000 21,450 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 40,000 42,200 48 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Consumer staples cont. Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 $15,000 $16,050 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 295,000 323,855 Energy (2.7%) Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 125,000 123,125 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 40,000 42,400 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 37,538 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 35,000 31,500 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 70,000 64,400 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 365,000 483,722 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 60,000 69,058 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 185,000 232,910 Apache Corp. sr. unsec. unsub. notes 3 1/4s, 2022 265,000 274,882 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 45,000 48,335 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 10,000 9,000 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 95,000 85,738 Atlas Pipeline Partners LP/Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 35,000 36,488 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 50,000 54,375 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 85,000 93,288 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 570,000 606,846 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 520,000 607,203 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 160,000 175,200 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 500,000 492,155 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 155,000 179,025 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 39,638 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 30,000 30,413 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 110,000 113,300 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 110,000 119,900 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 30,000 31,125 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 52,000 Dynamic Asset Allocation Conservative Fund 49 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Energy cont. Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) $55,000 $36,163 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 380,000 420,850 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 20,000 21,600 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 185,000 196,563 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 230,000 248,975 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 35,000 37,100 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 109,000 122,353 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 15,000 16,369 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 220,000 209,550 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 60,000 64,350 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 55,000 56,788 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 150,000 145,500 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 69,000 72,278 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 288,000 348,304 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,200,000 1,298,916 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 180,000 186,300 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 105,000 110,775 Halcon Resources Corp. 144A sr. unsec. notes 8 7/8s, 2021 165,000 177,788 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 10,000 10,775 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 100,000 108,500 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 140,000 173,931 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 45,000 49,163 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 40,000 52,424 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 125,000 130,313 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 190,000 214,700 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 35,000 38,325 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 160,000 180,800 50 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Energy cont. Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) $59,000 $52,805 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 125,000 155,422 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 45,000 47,925 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 40,000 41,600 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 130,000 101,400 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 90,000 96,075 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 285,000 315,048 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 110,000 114,675 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 60,000 65,850 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 110,000 116,600 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 85,000 86,913 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 75,000 85,500 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 20,000 21,300 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 80,000 85,000 PetroBakken Energy, Ltd. sr. unsec. notes Ser. REGS, 8 5/8s, 2020 (Canada) 30,000 30,600 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 170,000 173,400 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 335,000 374,847 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,465,000 1,410,824 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 165,000 183,769 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 190,000 193,800 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 85,000 93,500 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 40,000 40,800 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 145,000 159,863 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 165,000 182,325 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 40,000 42,100 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 225,000 239,063 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 65,000 67,600 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 95,000 100,700 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 585,000 618,105 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 50,000 53,625 Dynamic Asset Allocation Conservative Fund 51 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Energy cont. SM Energy Co. sr. unsec. notes 6 1/2s, 2021 $45,000 $49,163 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 20,000 22,000 Spectra Energy Capital, LLC sr. notes 8s, 2019 215,000 283,764 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 170,000 199,985 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 77,000 84,893 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 20,000 21,700 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 120,000 125,700 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 270,000 388,366 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 90,000 99,488 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 100,000 114,674 Whiting Petroleum Corp. company guaranty notes 7s, 2014 85,000 88,294 Williams Cos., Inc. (The) notes 7 3/4s, 2031 9,000 11,213 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 30,000 38,334 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 35,000 36,663 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 135,000 141,413 Financials (5.6%) Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. notes FRN 1.881s, 2014 (United Kingdom) 255,000 257,404 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 560,000 609,958 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 65,000 64,513 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 315,000 425,723 Aflac, Inc. sr. unsec. notes 6.9s, 2039 135,000 176,915 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 50,000 51,250 Air Lease Corp. sr. unsec. notes 6 1/8s, 2017 90,000 97,425 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 80,000 89,464 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 115,000 127,650 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 50,000 62,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 50,000 61,000 Ally Financial, Inc. unsec. sub. notes 8s, 2018 60,000 71,775 American Express Co. sr. unsec. notes 2.65s, 2022 718,000 703,606 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 321,000 432,146 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 639,000 748,708 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 355,000 371,829 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 235,000 287,001 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 310,000 307,675 52Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Financials cont. AXA SA 144A jr. unsec. sub. FRN notes 6.379s, 2049 (France) $255,000 $253,088 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 390,000 389,002 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 315,000 364,347 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 615,000 708,284 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 750,000 840,359 Bank of Montreal sr. unsec. unsub. bonds 2 1/8s, 2013 (Canada) 200,000 200,894 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 445,000 459,138 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 65,000 68,028 Barclays Bank PLC unsec. sub. notes 7 5/8s, 2022 (United Kingdom) 700,000 689,836 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 205,000 274,571 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 420,000 468,138 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 46,000 57,167 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 155,000 167,054 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 190,000 192,664 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 261,000 250,560 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 140,000 158,457 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 95,000 103,075 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 35,000 37,669 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 45,000 45,506 CIT Group, Inc. sr. unsec. notes 5s, 2022 90,000 96,101 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 75,000 82,313 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 70,000 75,600 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 90,000 98,775 Citigroup, Inc. sub. notes 5s, 2014 180,000 189,005 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 205,000 194,238 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 339,000 400,851 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 175,000 185,063 GATX Financial Corp. notes 5.8s, 2016 130,000 145,571 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 1,450,000 1,537,000 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 525,000 668,269 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 150,000 149,041 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 295,000 338,181 Genworth Financial, Inc. sr. unsec. unsub. notes 7.7s, 2020 440,000 521,007 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 1,105,000 1,381,174 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 160,000 185,897 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 R 335,000 331,816 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 250,000 251,636 Dynamic Asset Allocation Conservative Fund 53 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Financials cont. Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R $290,000 $325,333 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 400,000 403,000 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 310,000 366,834 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 350,000 356,125 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 35,000 36,663 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 195,000 208,650 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 40,000 44,000 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 110,000 118,663 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 250,000 262,500 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 40,000 39,950 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 65,000 68,250 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 R 80,000 89,700 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 136,000 156,241 JPMorgan Chase & Co. sr. notes 6s, 2018 336,000 399,286 Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 135,000 147,766 Macquarie Bank Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 160,000 166,332 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 236,000 284,857 MetLife Capital Trust IV 144A jr. sub. debs. 7 7/8s, 2037 385,000 482,213 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 45,000 48,825 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 60,000 64,350 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 50,000 55,125 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 25,000 28,625 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 50,000 52,125 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 425,000 454,644 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 65,000 68,900 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 45,000 46,800 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 35,000 36,575 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 55,000 56,788 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,129,000 1,143,740 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 135,000 157,613 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 70,000 79,013 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 267,000 296,141 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 190,000 209,950 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 20,000 22,300 54 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Financials cont. Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 $110,000 $119,900 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 245,000 301,350 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 141,000 146,288 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 157,000 156,608 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 105,000 105,956 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) † 185,000 201,650 Royal Bank of Scotland PLC (The) sr. unsec. sub. notes 4.7s, 2018 (United Kingdom) 505,000 508,352 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 100,000 104,180 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 93,000 99,452 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 300,000 314,763 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Luxembourg) 300,000 319,500 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 R 7,000 7,965 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 R 155,000 162,098 SLM Corp. sr. notes Ser. MTN, 8s, 2020 130,000 150,800 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 110,000 130,350 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 395,000 393,396 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 435,000 420,276 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 180,000 189,678 VTB Bank OJSC Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 500,000 539,960 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,887,000 2,080,418 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 500,000 596,905 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 60,000 70,515 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 155,000 163,838 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 93,432 Westpac Capital Trust III 144A unsec. sub. FRN notes 5.819s, perpetual maturity 230,000 232,300 Willis Group North America, Inc. company guaranty notes 6.2s, 2017 40,000 45,574 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 426,000 455,288 Health care (1.5%) AbbVie, Inc. 144A company guaranty sr. unsec. notes 2.9s, 2022 525,000 528,119 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 55,000 56,788 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 318,000 423,423 Amgen, Inc. sr. unsec. notes 3.45s, 2020 500,000 534,798 AmSurg Corp. 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 75,000 78,938 Dynamic Asset Allocation Conservative Fund 55 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Health care cont. AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) $99,000 $129,382 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 80,000 86,000 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 120,000 127,350 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 115,000 124,488 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 ‡‡ 130,000 134,550 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 85,000 89,038 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 40,000 44,300 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 350,000 391,372 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 136,697 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $130,000 144,950 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 95,000 104,263 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 130,000 138,938 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 85,000 93,288 HCA, Inc. sr. notes 6 1/2s, 2020 320,000 360,800 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 30,000 34,538 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 175,000 187,250 Hologic, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2020 25,000 26,594 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 90,000 94,613 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 50,000 52,125 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 45,000 48,319 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 110,000 126,225 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 190,000 206,150 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 85,000 84,044 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 85,000 94,456 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 65,000 71,663 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 60,000 72,298 Service Corporation International sr. notes 7s, 2019 90,000 97,650 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 190,000 200,925 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 80,000 85,400 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 35,000 36,444 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 38,449 38,930 56Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Health care cont. Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 $80,000 $86,600 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 125,000 138,750 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 115,000 129,375 Tenet Healthcare Corp. 144A companycompany guaranty sr. notes 4 1/2s, 2021 30,000 29,400 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Netherlands Antilles) 410,000 429,721 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 95,000 107,588 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 380,000 392,747 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 540,000 507,084 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 535,000 527,754 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 35,000 37,713 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 25,000 26,859 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 35,000 37,581 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 15,000 15,825 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 165,000 167,346 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 135,000 136,336 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 30,000 30,396 WellPoint, Inc. notes 7s, 2019 260,000 325,181 Zoetis, Inc. 144A sr. unsec. notes 3 1/4s, 2023 114,000 116,030 Zoetis, Inc. 144A sr. unsec. notes 1 7/8s, 2018 114,000 114,868 Technology (1.1%) Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 50,000 47,625 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 165,000 161,288 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 235,000 242,931 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 595,000 644,749 CyrusOne LP /CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 35,000 36,663 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 95,000 102,838 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 60,000 67,650 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 140,000 151,725 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 170,000 176,800 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 95,000 101,056 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 80,000 83,200 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 77,000 87,395 Dynamic Asset Allocation Conservative Fund 57 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Technology cont. Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 $245,000 $268,888 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 125,000 130,834 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 183,000 205,207 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 255,000 316,597 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 150,000 172,914 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 675,000 642,874 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 65,000 73,694 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 50,000 58,750 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 45,000 50,006 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 25,000 26,250 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 119,000 106,505 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 475,000 546,582 Nortel Networks, Ltd. company guaranty sr. unsec. notes 10 3/4s, 2016 (Canada) (In default) † 5,000 5,713 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 310,000 363,201 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 200,000 195,688 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 420,000 433,693 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 65,000 67,113 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 165,000 178,819 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 110,000 120,725 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 40,000 47,394 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 164,000 187,342 Transportation (0.4%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 185,000 198,413 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 207,000 228,476 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 65,000 74,394 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 300,000 358,866 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 470,000 488,934 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 130,381 150,590 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 75,000 73,743 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 335,000 342,957 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 205,000 234,725 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 100,000 105,415 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 99,569 108,033 58 Dynamic Asset Allocation Conservative Fund CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Transportation cont. Watco Cos LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 $40,000 $41,150 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 25,000 18,250 Utilities and power (2.3%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 150,000 176,438 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 200,000 232,000 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 120,000 140,984 Appalachian Power Co. sr. unsec. unsub. notes 4.6s, 2021 245,000 279,034 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 60,000 62,792 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 55,000 74,505 Beaver Valley Funding Corp. sr. bonds 9s, 2017 308,000 312,112 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 288,000 323,445 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 68,000 75,055 Calpine Corp. 144A sr. notes 7 1/4s, 2017 157,000 166,420 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 25,000 30,325 Commonwealth Edison Co. 1st mtge. bonds 5.9s, 2036 208,000 264,058 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 205,000 210,920 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 145,000 152,975 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 435,000 449,148 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 200,000 250 El Paso Corp. sr. unsec. notes 7s, 2017 210,000 240,183 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 39,171 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 70,000 91,133 Electricite de France SA 144A sr. unsec. notes 6 1/2s, 2019 (France) 245,000 299,121 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,180,000 1,171,150 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 107,000 121,311 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 125,000 143,750 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 75,000 84,375 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 140,000 161,350 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 140,000 160,109 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 120,000 134,690 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 375,000 382,621 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 40,000 43,800 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 30,000 33,150 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 185,000 213,675 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 60,000 62,400 Dynamic Asset Allocation Conservative Fund 59 CORPORATE BONDS AND NOTES (24.3%)* cont. Principal amount Value Utilities and power cont. FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 $231,000 $233,629 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 33,000 33,374 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 170,000 194,650 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 65,000 72,963 ITC Holdings Corp. 144A notes 5 7/8s, 2016 285,000 322,025 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 225,000 262,700 Kansas Gas and Electric Co. bonds 5.647s, 2021 57,282 63,992 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 300,000 376,282 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 430,000 569,829 Narragansett Electric Co./The 144A sr. unsec. notes 4.17s, 2042 330,000 323,914 Nevada Power Co. mtge. notes 7 1/8s, 2019 310,000 401,050 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 40,000 44,800 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 130,000 155,607 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 265,000 294,813 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 350,000 343,375 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 125,000 150,970 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 153,000 191,389 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 985,000 1,117,332 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 465,000 491,881 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 90,000 101,666 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 215,000 269,489 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 337,000 361,011 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 70,000 74,900 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,508 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 135,000 33,581 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 395,765 37,598 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 110,000 82,225 Trans-Canada Pipelines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 155,000 165,343 Union Electric Co. sr. notes 6.4s, 2017 265,000 320,000 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 45,000 53,304 Total corporate bonds and notes (cost $129,484,298) 60Dynamic Asset Allocation Conservative Fund MORTGAGE-BACKED SECURITIES (5.3%)* Principal amount Value Agency collateralized mortgage obligations (1.1%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.975s, 2037 $249,197 $391,553 IFB Ser. 2979, Class AS, 23.528s, 2034 35,828 48,159 IFB Ser. 3072, Class SB, 22.905s, 2035 390,466 607,674 IFB Ser. 3249, Class PS, 21.604s, 2036 375,519 564,126 IFB Ser. 3065, Class DC, 19 1/4s, 2035 290,487 449,041 IFB Ser. 2990, Class LB, 16.426s, 2034 319,826 442,566 IFB Ser. 3708, Class SQ, IO, 6.347s, 2040 1,075,762 164,559 IFB Ser. 3934, Class SA, IO, 6.197s, 2041 2,343,480 442,707 IFB Ser. 4105, Class LS, IO, 5.947s, 2041 475,531 92,700 IFB Ser. 3964, Class SA, IO, 5.797s, 2041 1,167,551 169,295 Ser. 3747, Class HI, IO, 4 1/2s, 2037 116,705 9,967 Ser. 3751, Class MI, IO, 4s, 2034 1,186,526 21,203 Ser. 3391, PO, zero %, 2037 28,738 25,516 Ser. 3300, PO, zero %, 2037 205,034 191,322 Ser. 3206, Class EO, PO, zero %, 2036 19,203 17,652 FRB Ser. 3326, Class WF, zero %, 2035 16,409 16,142 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.675s, 2036 110,576 209,969 IFB Ser. 06-8, Class HP, 23.818s, 2036 256,253 427,153 IFB Ser. 05-45, Class DA, 23.671s, 2035 445,914 731,632 IFB Ser. 05-75, Class GS, 19.637s, 2035 165,160 238,477 IFB Ser. 05-106, Class JC, 19.491s, 2035 97,049 152,456 IFB Ser. 05-83, Class QP, 16.863s, 2034 61,369 83,850 IFB Ser. 12-113, Class CS, IO, 5.946s, 2041 696,513 135,402 Ser. 07-64, Class LO, PO, zero %, 2037 118,938 108,875 Ser. 07-14, Class KO, PO, zero %, 2037 80,366 73,081 Ser. 06-125, Class OX, PO, zero %, 2037 11,414 10,694 Ser. 06-84, Class OT, PO, zero %, 2036 11,997 11,086 Government National Mortgage Association Ser. 10-107, Class NI, IO, 4 1/2s, 2039 1,898,943 254,211 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 2,727,538 226,058 Ser. 06-36, Class OD, PO, zero %, 2036 8,215 7,566 Commercial mortgage-backed securities (2.4%) Banc of America Commercial Mortgage Trust FRB Ser. 06-2, Class AJ, 5.762s, 2045 1,335,000 1,420,841 Banc of America Commercial Mortgage, Inc. Ser. 06-5, Class A2, 5.317s, 2047 1,667,428 1,666,940 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.847s, 2042 4,535,434 46,257 Ser. 04-5, Class XC, IO, 0.698s, 2041 6,042,658 58,487 Ser. 07-5, Class XW, IO, 0.369s, 2051 15,735,379 185,646 Ser. 05-1, Class XW, IO, 0.055s, 2042 14,959,257 3,949 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-PW17, Class AJ, 5.893s, 2050 360,000 345,600 Ser. 04-PR3I, Class X1, IO, 0.96s, 2041 3,016,249 22,622 Dynamic Asset Allocation Conservative Fund 61 MORTGAGE-BACKED SECURITIES (5.3%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class X1, IO, 0.212s, 2038 $9,037,837 $158,162 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.13s, 2049 67,385,703 987,874 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 550,000 583,770 Commercial Mortgage Trust 144A FRB Ser. 07-C9, Class AJFL, 0.892s, 2049 298,000 251,244 Pass-Through Certificates Ser. 06-C8, Class XS, IO, 0.156s, 2046 33,995,989 431,544 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 2.06s, 2038 1,513,049 468 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.085s, 2020 497,022 10,934 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.542s, 2033 183,444 33 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.953s, 2032 72,793 40,036 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.146s, 2045 147,042,237 551,026 GMAC Commercial Mortgage Securities, Inc. Ser. 05-C1, Class X1, IO, 0.581s, 2043 10,431,675 116,344 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 219,000 195,458 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 89,199 90,091 Ser. 06-GG6, Class XC, IO, 0.087s, 2038 17,865,551 28,728 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.08s, 2051 469,500 479,453 Ser. 07-LDPX, Class A3S, 5.317s, 2049 857,000 872,139 FRB Ser. 13-C10, Class D, 4.3s, 2047 212,000 192,114 Ser. 06-LDP8, Class X, IO, 0.538s, 2045 11,342,144 169,644 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 07-CB20, Class B, 6.18s, 2051 267,000 247,402 Ser. 05-CB12, Class X1, IO, 0.341s, 2037 7,250,220 60,184 Ser. 06-LDP6, Class X1, IO, 0.041s, 2043 13,973,235 51,533 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 136,004 137,364 Ser. 99-C1, Class G, 6.41s, 2031 145,590 148,502 Ser. 98-C4, Class H, 5.6s, 2035 215,000 233,175 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class AJ, 5.452s, 2039 184,000 198,692 Ser. 06-C7, Class A2, 5.3s, 2038 210,152 219,901 LB-UBS Commercial Mortgage Trust 144A Ser. 05-C2, Class XCL, IO, 0.32s, 2040 23,382,546 134,192 Ser. 06-C7, Class XCL, IO, 0.279s, 2038 14,291,706 246,318 Ser. 05-C7, Class XCL, IO, 0.21s, 2040 23,536,843 119,661 Merrill Lynch Mortgage Investors, Inc. Ser. 96-C2, Class JS, IO, 2.395s, 2028 4,274 — 62 Dynamic Asset Allocation Conservative Fund MORTGAGE-BACKED SECURITIES (5.3%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.85s, 2050 $199,000 $209,818 Ser. 03-KEY1, Class B, 5.334s, 2035 1,863,000 1,898,583 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.847s, 2039 6,889,216 68,865 Ser. 05-MCP1, Class XC, IO, 0.189s, 2043 10,229,036 109,921 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 5.343s, 2045 1,752,793 191,580 Ser. 05-C3, Class X, IO, 5.115s, 2044 513,240 45,268 Ser. 07-C5, Class X, IO, 4.594s, 2049 393,502 27,781 Morgan Stanley-Bank of America-Merril Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.769s, 2046 1,835,281 208,378 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 353,297 52,995 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C34, Class AJ, 5.969s, 2046 173,000 175,785 Ser. 07-C30, Class A3, 5.246s, 2043 182,683 188,162 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.326s, 2042 18,962,934 97,280 Ser. 06-C26, Class XC, IO, 0.042s, 2045 7,161,883 15,756 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 44,000 38,720 Residential mortgage-backed securities (non-agency) (1.8%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, 3.224s, 2036 1,274,988 1,064,615 American Home Mortgage Assets Ser. 07-5, Class XP, IO, PO, zero %, 2047 5,699,247 723,804 Barclays Capital, LLC Trust Ser. 13-RR1, Class 10A2, 16.593s, 2036 308,636 287,032 Ser. 13-RR1, Class 9A4, 10.594s, 2036 100,000 104,373 FRB Ser. 12-RR10, Class 9A2, 2.671s, 2035 100,000 81,000 Ser. 12-RR10, Class 4A2, 2.639s, 2036 100,000 82,250 Barclays Capital, LLC Trust 144A Ser. 12-RR11, Class 9A3, 21.132s, 2037 21,375 20,092 FRB Ser. 12-RR12, Class 1A3, 13.286s, 2037 416,729 233,368 FRB Ser. 12-RR11, Class 5A3, 13.044s, 2037 169,125 107,395 FRB Ser. 13-RR2, Class 4A2, 9.391s, 2036 160,000 128,000 FRB Ser. 13-RR2, Class 6A2, 7.471s, 2037 466,495 326,127 Ser. 12-RR11, Class 9A2, 4s, 2037 48,159 48,400 Ser. 12-RR12, Class 1A2, 4s, 2037 310,888 313,997 Ser. 12-RR11, Class 3A2, 4s, 2036 570,673 572,100 FRB Ser. 12-RR11, Class 5A2, 4s, 2037 173,955 176,564 FRB Ser. 13-RR2, Class 5A2, 3.518s, 2036 644,256 450,464 FRB Ser. 12-RR12, Class 4A2, 2.859s, 2036 250,000 142,500 Ser. 12-RR11, Class 11A2, 2.6s, 2036 786,695 495,618 Ser. 09-RR7, Class 1A7, IO, 1.83s, 2046 6,688,643 300,989 Ser. 09-RR7, Class 2A7, IO, 1.636s, 2047 7,280,916 300,702 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 1,080,210 34,783 Ser. 06-AR3, Class 1X, IO, 0.4s, 2036 816,568 15,025 Dynamic Asset Allocation Conservative Fund 63 MORTGAGE-BACKED SECURITIES (5.3%)* cont. Principal amount Value Residential mortgage-backed securities cont. Merrill Lynch Alternative Note Asset Ser. 07-OAR5, Class X, IO, PO, 0.8s, 2047 $846,260 $27,080 Nomura Resecuritization Trust FRB Ser. 11-4RA, Class 1A10, 2.609s, 2036 434,350 269,297 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR13, Class 2A, 2.462s, 2046 1,428,561 1,286,065 FRB Ser. 06-AR1, Class 2A1B, 1.247s, 2046 209,150 180,392 FRB Ser. 05-AR8, Class B1, 0.874s, 2045 1,251,811 588,351 FRB Ser. 05-AR13, Class A1C3, 0.694s, 2045 454,710 356,948 FRB Ser. 05-AR9, Class A1C3, 0.684s, 2045 424,631 369,429 Wells Fargo Mortgage Backed Securities Trust Ser. 08-1, Class 4A1, 5 3/4s, 2038 783,140 830,147 Ser. 07-12, Class A6, 5 1/2s, 2037 299,300 310,244 Ser. 05-9, Class 2A9, 5 1/4s, 2035 175,000 183,673 Total mortgage-backed securities (cost $27,374,752) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.0%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $155,000 $124,388 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 (Argentina) 965,000 956,315 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 1,795,000 1,512,288 Indonesia (Republic of) 144A notes 5 1/4s, 2042 (Indonesia) 320,000 340,800 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 460,000 492,200 Ukraine (Government of) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 (Ukraine) 200,000 202,750 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 (Ukraine) 2,300,000 2,311,270 Total foreign government and agency bonds and notes (cost $6,108,095) COMMODITY LINKED NOTES (0.8%)* Ω Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $1,747,000 $1,809,193 Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (United Kingdom) 444,000 391,830 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 1,747,000 1,811,268 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 444,000 392,004 Total commodity linked notes (cost $4,382,000) 64 Dynamic Asset Allocation Conservative Fund INVESTMENT COMPANIES (0.7%)* Shares Value SPDR S&P rust 25,157 $3,938,328 Total investment companies (cost $2,133,531) SENIOR LOANS (0.3%)* c Principal amount Value Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 $29,092 $29,424 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.454s, 2018 250,000 231,438 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 72,895 73,624 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 59,954 56,832 Intelsat SA bank term loan FRN 3.205s, 2014 (Luxembourg) 460,000 459,569 Motor City Casino bank term loan FRN 6s, 2017 134,692 135,702 Neiman Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 120,000 121,050 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 130,000 130,731 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.733s, 2017 106,302 75,368 Thomson Learning bank term loan FRN Ser. B, 2.71s, 2014 23,159 17,789 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 3/4s, 2020 64,131 64,484 West Corp. bank term loan FRN Ser. B8, 4 1/4s, 2018 54,717 55,538 Total senior loans (cost $1,445,956) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 349 $345,139 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 4,035 109,752 M/I Homes, Inc. $2.438 pfd. † 2,312 58,031 Total preferred stocks (cost $348,184) CONVERTIBLE PREFERRED STOCKS (0.1%)* Shares Value ArcelorMittal Ser. MTUS, $1.50 cv. pfd. (France) 3,064 $64,221 EPR Properties Ser. C, $1.44 cv. pfd. 5,720 131,388 General Motors Co. Ser. B, $2.375 cv. pfd. 4,439 191,432 United Technologies Corp. $3.75 cv. pfd. 1,100 65,835 Total convertible preferred stocks (cost $458,097) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $50,000 $59,688 Exide Technologies cv. sr. sub. notes FRN zero %, 2013 89,000 83,660 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R 55,000 64,659 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 59,000 60,217 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 27,000 30,308 Total convertible bonds and notes (cost $268,312) Dynamic Asset Allocation Conservative Fund 65 MUNICIPAL BONDS AND NOTES (—%)* Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $135,000 $142,074 4.071s, 1/1/14 35,000 35,784 Total municipal bonds and notes (cost $170,000) WARRANTS (—%)*† Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $48.86 12 $705 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 0.01 34,898 670 Total warrants (cost $7,016) SHORT-TERM INVESTMENTS (29.5%)* Principal amount/shares Value Straight-A Funding, LLC discounted commercial paper with an effective yield of 0.19%, April 9, 2013 $7,975,000 $7,974,663 Straight-A Funding, LLC discounted commercial paper with an effective yield of 0.19%, April 4, 2013 3,500,000 3,499,945 U.S. Treasury Bills with an effective yield of 0.18%, May 2, 2013 15,000,000 14,997,636 U.S. Treasury Bills with an effective yield of 0.17%, May 30, 2013 # 5,000,000 4,998,607 U.S. Treasury Bills with an effective yield of 0.16%, August 22, 2013 # 10,000,000 9,993,525 Putnam Cash Collateral Pool, LLC 0.19% d 54,100 54,100 Putnam Short Term Investment Fund 0.08% L 126,993,878 126,993,878 SSgA Prime Money Market Fund 0.02% P 2,640,000 2,640,000 Total short-term investments (cost $171,152,354) TOTAL INVESTMENTS Total investments (cost $661,655,087) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company 66Dynamic Asset Allocation Conservative Fund PO Principal Only SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2012 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $580,425,234. Ω The value of the commodity linked notes, which are marked-to-market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † Non-income-producing security. ΔΔ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $86,385, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $294,381,743 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. Dynamic Asset Allocation Conservative Fund 67 FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $112,961,141) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 6/19/13 $2,923,620 $2,889,563 $(34,057) Canadian Dollar Sell 4/17/13 148,199 150,852 2,653 Chilean Peso Buy 4/17/13 501,874 496,968 4,906 Euro Sell 6/19/13 428,888 431,052 2,164 Japanese Yen Buy 5/15/13 382,500 381,689 811 Japanese Yen Sell 5/15/13 382,500 389,376 6,876 Peruvian New Sol Buy 4/17/13 504,013 510,395 (6,382) Swedish Krona Sell 6/19/13 3,013,700 3,035,913 22,213 Swiss Franc Sell 6/19/13 757,517 764,010 6,493 Barclays Bank PLC Australian Dollar Buy 4/17/13 626,221 623,855 2,366 Brazilian Real Buy 4/17/13 581,175 588,818 (7,643) British Pound Sell 6/19/13 126,367 128,755 2,388 Canadian Dollar Sell 4/17/13 630,094 642,609 12,515 Chilean Peso Buy 4/17/13 772,434 764,622 7,812 Euro Sell 6/19/13 279,854 284,929 5,075 Hong Kong Dollar Buy 5/15/13 267,393 267,761 (368) Indonesian Rupiah Buy 5/15/13 382,331 382,350 (19) Japanese Yen Buy 5/15/13 991,825 988,491 3,334 Japanese Yen Sell 5/15/13 991,825 1,004,427 12,602 Malaysian Ringgit Buy 5/15/13 312,793 312,963 (170) Mexican Peso Buy 4/17/13 373,398 357,597 15,801 New Taiwan Dollar Buy 5/15/13 76,424 77,648 (1,224) New Zealand Dollar Buy 4/17/13 584,726 575,325 9,401 New Zealand Dollar Sell 4/17/13 584,726 571,128 (13,598) Norwegian Krone Sell 6/19/13 119,454 124,051 4,597 Polish Zloty Sell 6/19/13 24,477 24,976 499 Russian Ruble Buy 6/19/13 208,753 209,688 (935) Singapore Dollar Buy 5/15/13 195,289 195,567 (278) South Korean Won Buy 5/15/13 446,738 454,723 (7,985) South Korean Won Sell 5/15/13 446,738 446,552 (186) Swedish Krona Buy 6/19/13 802,202 809,142 (6,940) Swiss Franc Buy 6/19/13 828,481 832,019 (3,538) Turkish Lira Buy 6/19/13 383,705 386,858 (3,153) Citibank, N.A. Australian Dollar Buy 4/17/13 2,118,190 2,103,461 14,729 Brazilian Real Sell 4/17/13 2,312,300 2,342,061 29,761 British Pound Buy 6/19/13 177,401 176,257 1,144 Canadian Dollar Sell 4/17/13 405,925 412,409 6,484 Danish Krone Buy 6/19/13 750,449 761,747 (11,298) Japanese Yen Buy 5/15/13 1,303,220 1,293,599 9,621 Japanese Yen Sell 5/15/13 1,303,220 1,325,363 22,143 68Dynamic Asset Allocation Conservative Fund FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $112,961,141) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. New Taiwan Dollar Buy 5/15/13 $1,064 $1,081 $(17) New Taiwan Dollar Sell 5/15/13 1,064 1,068 4 South Korean Won Buy 5/15/13 23,998 32,224 (8,226) Swedish Krona Buy 6/19/13 425,177 428,774 (3,597) Swiss Franc Sell 6/19/13 845,880 850,302 4,422 Thai Baht Buy 5/15/13 393,253 385,113 8,140 Turkish Lira Buy 6/19/13 80,221 83,021 (2,800) Credit Suisse International Australian Dollar Buy 4/17/13 1,862,438 1,849,675 12,763 Brazilian Real Buy 4/17/13 455,791 461,817 (6,026) British Pound Sell 6/19/13 136,544 136,836 292 Canadian Dollar Sell 4/17/13 818,739 822,352 3,613 Chilean Peso Buy 4/17/13 510,291 505,102 5,189 Chinese Yuan Buy 5/15/13 318,044 316,519 1,525 Czech Koruna Buy 6/19/13 251,886 257,973 (6,087) Czech Koruna Sell 6/19/13 251,886 258,457 6,571 Euro Sell 6/19/13 236,889 241,559 4,670 Japanese Yen Buy 5/15/13 1,171,726 1,173,548 (1,822) Mexican Peso Buy 4/17/13 761,470 733,808 27,662 New Taiwan Dollar Buy 5/15/13 106,853 108,471 (1,618) New Zealand Dollar Buy 4/17/13 5,935 5,839 96 Norwegian Krone Sell 6/19/13 169,844 168,993 (851) Philippine Peso Buy 5/15/13 244,095 245,757 (1,662) Polish Zloty Buy 6/19/13 7,264 6,832 432 Russian Ruble Buy 6/19/13 809,422 814,965 (5,543) South African Rand Buy 4/17/13 73,529 75,853 (2,324) South Korean Won Buy 5/15/13 291,485 306,431 (14,946) Swedish Krona Buy 6/19/13 428,333 433,334 (5,001) Swiss Franc Sell 6/19/13 981,799 986,925 5,126 Turkish Lira Buy 6/19/13 366,577 369,628 (3,051) Deutsche Bank AG Australian Dollar Buy 4/17/13 635,998 633,471 2,527 Brazilian Real Buy 4/17/13 122,420 123,719 (1,299) Canadian Dollar Sell 4/17/13 665,619 663,946 (1,673) Euro Buy 6/19/13 432,095 434,284 (2,189) Euro Sell 6/19/13 432,095 438,292 6,197 Japanese Yen Buy 5/15/13 428,733 427,827 906 Japanese Yen Sell 5/15/13 428,733 436,421 7,688 Mexican Peso Buy 4/17/13 213,500 200,786 12,714 Norwegian Krone Sell 6/19/13 561,337 558,252 (3,085) Polish Zloty Buy 6/19/13 284,391 290,680 (6,289) Singapore Dollar Buy 5/15/13 458,146 458,796 (650) Dynamic Asset Allocation Conservative Fund 69 FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $112,961,141) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Singapore Dollar Sell 5/15/13 $458,146 $454,804 $(3,342) South Korean Won Buy 5/15/13 116,345 124,991 (8,646) Swedish Krona Buy 6/19/13 419,340 422,751 (3,411) Swiss Franc Sell 6/19/13 837,549 841,865 4,316 Turkish Lira Buy 6/19/13 269,501 270,290 (789) Goldman Sachs International British Pound Sell 6/19/13 2,854,209 2,830,166 (24,043) Canadian Dollar Sell 4/17/13 436,431 427,759 (8,672) Euro Sell 6/19/13 1,706,832 1,731,670 24,838 Japanese Yen Buy 5/15/13 425,517 424,619 898 Japanese Yen Sell 5/15/13 425,517 430,618 5,101 Norwegian Krone Sell 6/19/13 419,386 427,372 7,986 HSBC Bank USA, National Association Australian Dollar Sell 4/17/13 146,232 110,483 (35,749) British Pound Sell 6/19/13 2,479,966 2,448,711 (31,255) Canadian Dollar Sell 4/17/13 244,047 244,355 308 Euro Sell 6/19/13 618,195 628,857 10,662 Japanese Yen Sell 5/15/13 2,175,469 2,237,596 62,127 Norwegian Krone Buy 6/19/13 1,280 1,280 — Norwegian Krone Sell 6/19/13 1,280 1,294 14 Philippine Peso Buy 5/15/13 259,625 262,013 (2,388) Russian Ruble Buy 6/19/13 632,159 637,111 (4,952) South Korean Won Buy 5/15/13 116,345 124,983 (8,638) Swiss Franc Sell 6/19/13 627,081 632,826 5,745 Turkish Lira Buy 6/19/13 133,465 133,519 (54) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/17/13 827,473 817,707 9,766 Brazilian Real Buy 4/17/13 508,503 514,573 (6,070) British Pound Sell 6/19/13 892,320 881,732 (10,588) Canadian Dollar Buy 4/17/13 873,453 864,235 9,218 Canadian Dollar Sell 4/17/13 873,453 878,566 5,113 Chilean Peso Buy 4/17/13 384,868 379,011 5,857 Chinese Yuan Buy 5/15/13 318,060 316,732 1,328 Euro Sell 6/19/13 3,427,130 3,484,717 57,587 Japanese Yen Buy 5/15/13 1,076,186 1,066,716 9,470 Malaysian Ringgit Buy 5/15/13 312,728 312,252 476 Mexican Peso Buy 4/17/13 489,778 468,337 21,441 New Taiwan Dollar Buy 5/15/13 122,401 125,708 (3,307) Norwegian Krone Buy 6/19/13 430,857 430,098 759 Polish Zloty Buy 6/19/13 45,567 46,534 (967) Russian Ruble Buy 6/19/13 17,847 17,956 (109) South Korean Won Buy 5/15/13 254,883 259,777 (4,894) 70Dynamic Asset Allocation Conservative Fund FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $112,961,141) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. South Korean Won Sell 5/15/13 $254,883 $254,398 $(485) Swedish Krona Buy 6/19/13 848,286 861,039 (12,753) Swiss Franc Sell 6/19/13 630,772 638,901 8,129 Turkish Lira Buy 6/19/13 7,114 9,611 (2,497) State Street Bank and Trust Co. Australian Dollar Buy 4/17/13 979,426 971,518 7,908 Australian Dollar Sell 4/17/13 979,426 969,170 (10,256) Brazilian Real Buy 4/17/13 366,470 371,665 (5,195) British Pound Sell 6/19/13 1,356,934 1,341,180 (15,754) Canadian Dollar Sell 4/17/13 531,984 537,697 5,713 Chilean Peso Buy 4/17/13 571,500 565,360 6,140 Colombian Peso Buy 4/17/13 500,454 508,874 (8,420) Czech Koruna Buy 6/19/13 133,556 137,089 (3,533) Czech Koruna Sell 6/19/13 133,556 136,133 2,577 Euro Sell 6/19/13 986,674 1,000,969 14,295 Japanese Yen Sell 5/15/13 1,005,805 1,076,334 70,529 Mexican Peso Buy 4/17/13 362,492 346,298 16,194 Norwegian Krone Sell 6/19/13 518,254 524,038 5,784 Polish Zloty Buy 6/19/13 117,687 120,028 (2,341) South Korean Won Buy 5/15/13 177,955 194,153 (16,198) Swedish Krona Buy 6/19/13 419,723 425,363 (5,640) Swiss Franc Sell 6/19/13 1,067,736 1,078,448 10,712 Turkish Lira Buy 6/19/13 10,288 12,812 (2,524) UBS AG Australian Dollar Buy 4/17/13 625,597 619,369 6,228 British Pound Buy 6/19/13 8,002,021 7,901,356 100,665 Canadian Dollar Sell 4/17/13 416,159 420,216 4,057 Chilean Peso Buy 4/17/13 775,554 769,066 6,488 Chilean Peso Sell 4/17/13 775,554 772,765 (2,789) Czech Koruna Buy 6/19/13 131,312 134,776 (3,464) Czech Koruna Sell 6/19/13 131,312 133,801 2,489 Euro Buy 6/19/13 432,608 436,276 (3,668) Euro Sell 6/19/13 432,608 436,345 3,737 Japanese Yen Buy 5/15/13 882,871 866,591 16,280 Japanese Yen Sell 5/15/13 882,871 877,588 (5,283) Mexican Peso Buy 4/17/13 85,616 77,760 7,856 New Taiwan Dollar Buy 5/15/13 88,795 90,109 (1,314) Norwegian Krone Sell 6/19/13 388,336 389,863 1,527 Philippine Peso Sell 5/15/13 1,110 781 (329) Russian Ruble Buy 6/19/13 17,796 18,168 (372) Singapore Dollar Buy 5/15/13 458,146 458,705 (559) Singapore Dollar Sell 5/15/13 458,146 454,807 (3,339) Dynamic Asset Allocation Conservative Fund 71 FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $112,961,141) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Swedish Krona Buy 6/19/13 $3,314,704 $3,347,006 $(32,302) Turkish Lira Buy 6/19/13 421,571 422,294 (723) WestPac Banking Corp. Australian Dollar Buy 4/17/13 1,218,848 1,214,083 4,765 British Pound Buy 6/19/13 433,478 429,434 4,044 British Pound Sell 6/19/13 433,478 429,363 (4,115) Canadian Dollar Sell 4/17/13 647,611 659,537 11,926 Euro Buy 6/19/13 3,358,899 3,404,795 (45,896) Japanese Yen Sell 5/15/13 2,682,004 2,751,161 69,157 Mexican Peso Buy 4/17/13 262,121 255,040 7,081 New Zealand Dollar Buy 4/17/13 584,726 575,395 9,331 New Zealand Dollar Sell 4/17/13 584,726 570,729 (13,997) Total FUTURES CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 84 $10,634,826 Jun-13 $139,132 Canadian Government Bond 10 yr (Short) 6 797,480 Jun-13 (17,920) Euro STOXX 50 Index (Long) 361 11,818,587 Jun-13 (49,233) FTSE 100 Index (Long) 58 5,597,015 Jun-13 (4,944) MSCI EAFE Index Mini (Short) 198 16,426,080 Jun-13 74,415 NASDAQ 100 Index E-Mini (Short) 108 6,071,760 Jun-13 (59,254) Russell 2000 Index Mini (Long) 168 15,941,520 Jun-13 154,245 Russell 2000 Index Mini (Short) 58 5,503,620 Jun-13 (141,926) S&P 500 Index (Long) 1 390,675 Jun-13 7,634 S&P 500 Index E-Mini (Long) 76 5,938,260 Jun-13 115,938 S&P 500 Index E-Mini (Short) 649 50,709,615 Jun-13 (415,527) S&P Mid Cap 400 Index E-Mini (Short) 120 13,812,000 Jun-13 (372,515) S&P/TSX 60 Index (Long) 69 9,901,875 Jun-13 43,197 SPI 200 Index (Short) 27 3,490,691 Jun-13 70,189 Tokyo Price Index (Long) 78 8,604,982 Jun-13 388,239 U.K. Gilt 10 yr (Long) 58 10,467,854 Jun-13 422,509 U.S. Treasury Bond 30 yr (Long) 145 20,947,969 Jun-13 51,592 U.S. Treasury Bond Ultra 30 yr (Long) 41 6,461,344 Jun-13 (43,640) U.S. Treasury Note 2 yr (Long) 165 36,374,766 Jun-13 (2,891) U.S. Treasury Note 2 yr (Short) 40 8,818,125 Jun-13 549 U.S. Treasury Note 5 yr (Long) 297 36,844,242 Jun-13 36,209 U.S. Treasury Note 10 yr (Long) 126 16,630,031 Jun-13 24,370 U.S. Treasury Note 10 yr (Short) 165 21,777,422 Jun-13 (32,542) Total 72 Dynamic Asset Allocation Conservative Fund FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Barclays Bank PLC 2.4/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 $791,000 $3,441 Citibank, N.A. 2.4/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 791,000 3,409 Credit Suisse International 2.4/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 791,000 3,385 Deutsche Bank AG 2.4/3 month USD-LIBOR-BBA/Jun-23 (Written) Jun-13/2.40 791,000 3,528 JPMorgan Chase Bank N.A. 1.9/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/1.90 5,057,315 (3,945) (2.4)/3 month USD-LIBOR-BBA/ Jun-23 (Purchased) Jun-13/2.40 5,057,315 (32,821) Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/13 (proceeds receivable $19,763,477) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3s, April 1, 2043 $4,000,000 4/11/13 $4,124,688 Government National Mortgage Association, 3s, April 1, 2043 15,000,000 4/18/13 15,662,109 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $38,960,000 E $(41,178) 6/19/15 0.40% 3 month USD- $899 LIBOR-BBA 15,220,000 E (119,390) 6/19/18 1.00% 3 month USD- (81,797) LIBOR-BBA 6,420,000 E (142,602) 6/19/23 2.00% 3 month USD- (86,363) LIBOR-BBA 1,110,000 E (31,805) 6/19/43 3.00% 3 month USD- (24,080) LIBOR-BBA Credit Suisse International 15,000,000 E 57,155 6/19/18 3 month USD- 1.00% 20,105 LIBOR-BBA 100,000 E 1,073 6/19/43 3 month USD- 3.00% 377 LIBOR-BBA 4,000,000 E 47,300 6/19/23 3 month USD- 2.00% 12,260 LIBOR-BBA 19,000,000 E 23,838 6/19/15 3 month USD- 0.40% 3,319 LIBOR-BBA Dynamic Asset Allocation Conservative Fund 73 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N.A. CAD 2,311,000 $— 5/2/15 3 month CAD-BA- 1.6575% $19,329 CDOR Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $78,193 $— 1/12/42 4.00% (1 month Synthetic TRS Index $(374) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,913,721 — 1/12/41 4.00% (1 month Synthetic TRS Index (13,935) USD-LIBOR) 4.00% 30 year Fannie Mae pools 608,924 — 1/12/41 4.00% (1 month Synthetic TRS Index (2,912) USD-LIBOR) 4.00% 30 year Fannie Mae pools 9,134 — 1/12/38 6.50% (1 month Synthetic TRS Index (20) USD-LIBOR) 6.50% 30 year Fannie Mae pools 49,989 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (243) USD-LIBOR 6.50% 30 year Fannie Mae pools 30,871 — 1/12/41 5.00% (1 month Synthetic MBX Index 135 USD-LIBOR) 5.00% 30 year Fannie Mae pools 496,139 — 1/12/41 4.00% (1 month Synthetic TRS Index (2,373) USD-LIBOR) 4.00% 30 year Fannie Mae pools 9,682 — 1/12/40 5.00% (1 month Synthetic MBX Index 43 USD-LIBOR) 5.00% 30 year Fannie Mae pools 688,218 — 1/12/40 4.50% (1 month Synthetic MBX Index 4,024 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,897,046 — 1/12/41 5.00% (1 month Synthetic MBX Index 8,325 USD-LIBOR) 5.00% 30 year Fannie Mae pools 87,165 — 1/12/41 5.00% (1 month Synthetic MBX Index 383 USD-LIBOR) 5.00% 30 year Fannie Mae pools 15,843 — 1/12/40 5.00% (1 month Synthetic MBX Index 70 USD-LIBOR) 5.00% 30 year Fannie Mae pools 74 Dynamic Asset Allocation Conservative Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $51,929 $— 1/12/40 5.00% (1 month Synthetic MBX Index $228 USD-LIBOR) 5.00% 30 year Fannie Mae pools 37,407 — 1/12/40 5.00% (1 month Synthetic MBX Index 164 USD-LIBOR) 5.00% 30 year Fannie Mae pools 8,810 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (23) USD-LIBOR 6.00% 30 year Fannie Mae pools 8,802 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (43) USD-LIBOR 6.50% 30 year Fannie Mae pools 654,007 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,182) USD-LIBOR 6.50% 30 year Fannie Mae pools 304,510 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (784) USD-LIBOR 6.00% 30 year Fannie Mae pools 467,172 — 1/12/38 6.50% (1 month Synthetic MBX Index 2,273 USD-LIBOR) 6.50% 30 year Fannie Mae pools 217,507 — 1/12/39 6.00% (1 month Synthetic MBX Index 560 USD-LIBOR) 6.00% 30 year Fannie Mae pools Citibank, N.A. 920,679 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,040 USD-LIBOR) 5.00% 30 year Fannie Mae pools baskets 160 — 2/13/14 (3 month USD- A basket 949,889 LIBOR-BBA plus (CGPUTQL2) of 0.10%) common stocks units 3,675 — 2/13/14 3 month USD- Russell 1000 Total (555,592) LIBOR-BBA minus Return Index 0.15% Goldman Sachs International $247,059 — 1/12/39 6.00% (1 month Synthetic TRS Index 122 USD-LIBOR) 6.00% 30 year Fannie Mae pools 42,349 — 1/12/38 6.50% (1 month Synthetic TRS Index (94) USD-LIBOR) 6.50% 30 year Fannie Mae pools 96,423 — 1/12/41 4.00% (1 month Synthetic TRS Index (461) USD-LIBOR) 4.00% 30 year Fannie Mae pools 96,880 — 1/12/41 4.50% (1 month Synthetic TRS Index (423) USD-LIBOR) 4.50% 30 year Fannie Mae pools Dynamic Asset Allocation Conservative Fund 75 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $194,427 $— 1/12/42 4.00% (1 month Synthetic TRS Index $(930) USD-LIBOR) 4.00% 30 year Fannie Mae pools 194,427 — 1/12/42 4.00% (1 month Synthetic TRS Index (930) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,356,931 — 1/12/41 4.00% (1 month Synthetic TRS Index (6,490) USD-LIBOR) 4.00% 30 year Fannie Mae pools 387,522 — 1/12/41 4.50% (1 month Synthetic TRS Index (1,691) USD-LIBOR) 4.50% 30 year Fannie Mae pools 692,491 — 1/12/41 4.00% (1 month Synthetic TRS Index (3,312) USD-LIBOR) 4.00% 30 year Fannie Mae pools 721,898 — 1/12/41 4.50% (1 month Synthetic TRS Index (3,150) USD-LIBOR) 4.50% 30 year Fannie Mae pools 163,866 — 1/12/41 4.50% (1 month Synthetic TRS Index (715) USD-LIBOR) 4.50% 30 year Fannie Mae pools 54,347 — 1/12/41 4.00% (1 month Synthetic TRS Index (260) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,488 — 1/12/38 6.50% (1 month Synthetic TRS Index (8) USD-LIBOR) 6.50% 30 year Fannie Mae pools 109,060 — 1/12/41 4.50% (1 month Synthetic TRS Index (476) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,097,114 — 1/12/40 4.00% (1 month Synthetic TRS Index (5,930) USD-LIBOR) 4.00% 30 year Fannie Mae pools 371,666 — 1/12/41 4.00% (1 month Synthetic TRS Index (1,778) USD-LIBOR) 4.00% 30 year Fannie Mae pools 45,671 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (222) USD-LIBOR 6.50% 30 year Fannie Mae pools 54,971 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (267) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,124,932 — 1/12/41 4.00% (1 month Synthetic TRS Index (5,380) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,012,233 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,926) USD-LIBOR 6.50% 30 year Fannie Mae pools 76 Dynamic Asset Allocation Conservative Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,094,000 $— 4/3/17 2.3225% USA Non Revised $2,276 Consumer Price Index-Urban (CPI-U) 1,094,000 — 4/4/17 2.35% USA Non Revised 3,895 Consumer Price Index-Urban (CPI-U) 1,094,000 — 4/5/17 2.355% USA Non Revised 4,212 Consumer Price Index-Urban (CPI-U) 1,094,000 — 4/5/22 2.66% USA Non Revised 4,146 Consumer Price Index-Urban (CPI-U) GBP 682,000 — 3/30/17 (3.0925%) GBP Non-revised UK 16,560 Retail Price Index GBP 682,000 — 4/2/17 (3.085%) GBP Non-revised UK 14,238 Retail Price Index GBP 1,364,000 — 9/20/17 2.6625% GBP Non-revised UK (92,808) Retail Price Index GBP 682,000 — 9/21/17 2.66% GBP Non-revised UK (46,539) Retail Price Index GBP 682,000 — 4/3/17 (3.09%) GBP Non-revised UK 13,958 Retail Price Index JPMorgan Chase Bank N.A. $254,657 — 1/12/41 4.50% (1 month Synthetic TRS Index (1,110) USD-LIBOR) 4.50% 30 year Fannie Mae pools Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. DJ CDX NA CMBX BBB–/P $1,868 $31,000 5/11/63 300 bp $(271) BBB Index DJ CDX NA CMBX BBB–/P 3,008 44,000 5/11/63 300 bp (29) BBB Index DJ CDX NA CMBX BBB–/P 3,828 62,000 5/11/63 300 bp (452) BBB Index DJ CDX NA CMBX BBB–/P 3,648 64,000 5/11/63 300 bp (769) BBB Index Barclays Bank PLC DJ CDX NA HY B+/P (29,423) 3,923,000 12/20/17 500 bp 141,529 Series 19 Index DJ CDX NA IG BBB+/P (8,189) 2,260,000 6/20/18 100 bp 3,091 Series 20 Index Dynamic Asset Allocation Conservative Fund 77 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Citibank, N.A. DJ CDX NA IG BBB+/P $(40,467) $8,290,000 6/20/18 100 bp $1,140 Series 20 Index Credit Suisse International DJ CDX NA HY B+/P 42,013 16,805,000 12/20/17 500 bp 774,318 Series 19 Index DJ CDX NA IG BBB+/P (25,438) 5,145,000 6/20/18 100 bp 384 Series 20 Index Deutsche Bank AG Smurfit Kappa B+ — EUR 440,000 9/20/13 715 bp 20,385 Funding, 7 3/4%, 4/1/15 Virgin Media BB– — EUR 690,000 9/20/13 535 bp 21,856 Finance PLC, 8 3/4%, 4/15/14 Virgin Media BB– — EUR 690,000 9/20/13 477 bp 19,199 Finance PLC, 8 3/4%, 4/15/14 Goldman Sachs International DJ CDX NA IG BBB+/P (24,706) $4,495,000 6/20/18 100 bp (1,397) Series 20 Index JPMorgan Chase Bank N.A. DJ CDX NA HY B+/P (117,488) 7,230,000 12/20/17 500 bp 197,573 Series 19 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day ofexecution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at March 31, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. 78 Dynamic Asset Allocation Conservative Fund The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $10,950,265 $1,500,303 $— Capital goods 13,085,902 690,357 19,468 Communication services 9,743,094 541,961 — Conglomerates 4,028,135 82,148 — Consumer cyclicals 23,153,839 2,318,018 — Consumer staples 19,169,502 1,990,204 1,417 Energy 19,351,611 425,263 — Financials 33,628,122 5,463,290 — Health care 26,429,737 821,547 — Technology 33,304,800 1,258,862 — Transportation 2,045,735 706,030 — Utilities and power 6,381,581 399,019 — Total common stocks Commodity linked notes — 4,404,295 — Convertible bonds and notes — 298,532 — Convertible preferred stocks 65,835 387,041 — Corporate bonds and notes — 141,229,364 — Foreign government and agency bonds and notes — 5,940,011 — Investment companies 3,938,328 — — Mortgage-backed securities — 30,770,736 — Municipal bonds and notes — 177,858 — Preferred stocks — 512,922 — Senior loans — 1,451,549 — U.S. government and agency mortgage obligations — 144,691,127 — U.S. treasury obligations — 157,117 — Warrants — 705 670 Short-term investments 129,633,878 41,518,476 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $425,397 $— Futures contracts 387,826 — — Forward premium swap option contracts — (23,003) — TBA sale commitments — (19,786,797) — Interest rate swap contracts — 69,658 — Total return swap contracts — 272,160 — Credit default contracts — 1,367,903 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Conservative Fund79 Statement of assets and liabilities 3/31/13 (Unaudited) ASSETS Investment in securities, at value, including $34,464 of securities on loan (Note 1): Unaffiliated issuers (identified cost $534,607,109) $595,620,676 Affiliated issuers (identified cost $127,047,978) (Notes 1 and 6) 127,047,978 Cash 80,312 Foreign currency (cost $2,690,791) (Note 1) 2,438,935 Dividends, interest and other receivables 3,459,331 Receivable for shares of the fund sold 4,389,209 Receivable for investments sold 711,486 Receivable for sales of delayed delivery securities (Note 1) 19,788,060 Unrealized appreciation on forward premium swap option contracts (Note 1) 13,763 Unrealized appreciation on forward currency contracts (Note 1) 963,547 Unrealized appreciation on OTC swap contracts (Note 1) 2,265,305 Premium paid on OTC swap contracts (Note 1) 580,686 Total assets LIABILITIES Payable for investments purchased 1,269,410 Payable for purchases of delayed delivery securities (Note 1) 144,844,084 Payable for shares of the fund repurchased 5,061,004 Payable for compensation of Manager (Note 2) 260,843 Payable for custodian fees (Note 2) 30,350 Payable for investor servicing fees (Note 2) 166,322 Payable for Trustee compensation and expenses (Note 2) 170,573 Payable for administrative services (Note 2) 2,070 Payable for distribution fees (Note 2) 310,538 Payable for variation margin (Note 1) 341,566 Unrealized depreciation on OTC swap contracts (Note 1) 952,539 Premium received on OTC swap contracts (Note 1) 183,731 Unrealized depreciation on forward currency contracts (Note 1) 538,150 Unrealized depreciation on forward premium swap option contracts (Note 1) 36,766 TBA sale commitments, at value (proceeds receivable $19,763,477) (Note 1) 19,786,797 Collateral on securities loaned, at value (Note 1) 54,100 Collateral on certain derivative contracts, at value (Note 1) 2,797,117 Other accrued expenses 128,094 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $527,852,496 Distributions in excess of net investment income (Note 1) (944,780) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (9,308,442) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 62,825,960 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 80 Dynamic Asset Allocation Conservative Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($382,475,870 divided by 37,293,261 shares) $10.26 Offering price per class A share (100/94.25 of $10.26)* $10.89 Net asset value and offering price per class B share ($26,010,160 divided by 2,553,261 shares)** $10.19 Net asset value and offering price per class C share ($51,580,855 divided by 5,079,279 shares)** $10.16 Net asset value and redemption price per class M share ($9,332,009 divided by 918,251 shares) $10.16 Offering price per class M share (100/96.50 of $10.16)* $10.53 Net asset value, offering price and redemption price per class R share ($4,197,461 divided by 399,995 shares) $10.49 Net asset value, offering price and redemption price per class R5 share ($10,896 divided by 1,059 shares)† $10.28 Net asset value, offering price and redemption price per class R6 share ($2,928,070 divided by 284,555 shares) $10.29 Net asset value, offering price and redemption price per class Y share ($103,889,913 divided by 10,103,324 shares) $10.28 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † Net asset value may not recalculate due to rounding of fractional shares. The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Conservative Fund 81 Statement of operations Six months ended 3/31/13 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $3,505) (including interest income of $77,151 from investments in affiliated issuers) (Note 6) $6,071,439 Dividends (net of foreign tax of $44,698) 2,793,894 Securities lending (Note 1) 8,594 Total investment income EXPENSES Compensation of Manager (Note 2) 1,507,861 Investor servicing fees (Note 2) 495,086 Custodian fees (Note 2) 58,109 Trustee compensation and expenses (Note 2) 28,221 Distribution fees (Note 2) 886,406 Administrative services (Note 2) 9,711 Other 167,391 Total expenses Expense reduction (Note 2) (3,704) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 12,717,681 Net realized gain on swap contracts (Note 1) 3,875,069 Net realized loss on futures contracts (Note 1) (2,941,547) Net realized gain on foreign currency transactions (Note 1) 597,961 Net realized gain on written options (Notes 1 and 3) 134,086 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 524,165 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 5,356,678 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 82 Dynamic Asset Allocation Conservative Fund Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 3/31/13* Year ended 9/30/12 Operations: Net investment income $5,724,846 $11,436,344 Net realized gain on investments and foreign currency transactions 14,383,250 12,990,623 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 5,880,843 43,587,893 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (2,954,433) (6,053,012) Class B (107,586) (230,076) Class C (209,585) (422,960) Class M (47,587) (94,498) Class R (25,946) (51,031) Class R5 (97) (47) Class R6 (101) (48) Class Y (911,928) (1,607,570) Increase (decrease) from capital share transactions (Note 4) 1,834,694 (16,683,470) Total increase in net assets NET ASSETS Beginning of period 556,858,864 513,986,716 End of period (including distributions in excess of net investment income of $944,780 and $2,412,363, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. Dynamic Asset Allocation Conservative Fund 83 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) g Class A March 31, 2013** .10 .36 (.08) — — * .52* 1.04* 158* September 30, 2012 .21 1.00 (.16) — — 1.07 2.21 278 September 30, 2011 .20 (.12) j (.33) — — e,f 1.07 2.12 288 September 30, 2010 .28 .69 (.49) — e — 1.05 d 3.21 d 196 September 30, 2009 .22 .35 (.32) — e — e,h 1.28 d,i 3.00 d 292 September 30, 2008 .38 (1.54) (.33) — e — 1.15 d 4.06 d 170 Class B March 31, 2013** .07 .35 (.04) — — * .90* .66* 158* September 30, 2012 .14 .98 (.08) — — 1.82 1.46 278 September 30, 2011 .13 (.11) j (.27) — — e,f 1.82 1.36 288 September 30, 2010 .22 .68 (.42) — e — 1.80 d 2.49 d 196 September 30, 2009 .17 .36 (.26) — e — e,h 2.03 d,i 2.24 d 292 September 30, 2008 .31 (1.53) (.26) — e — 1.90 d 3.31 d 170 Class C March 31, 2013** .07 .35 (.04) — — * .90* .67* 158* September 30, 2012 .14 .98 (.09) — — 1.82 1.46 278 September 30, 2011 .13 (.10) j (.27) — — e,f 1.82 1.38 288 September 30, 2010 .21 .67 (.42) — e — 1.80 d 2.45 d 196 September 30, 2009 .17 .34 (.26) — e — e,h 2.03 d,i 2.25 d 292 September 30, 2008 .31 (1.53) (.26) — e — 1.90 d 3.31 d 170 Class M March 31, 2013** .08 .34 (.05) — — * .77* .79* 158* September 30, 2012 .16 .98 (.11) — — 1.57 1.71 278 September 30, 2011 .15 (.10) j (.29) — — e,f 1.57 1.62 288 September 30, 2010 .24 .67 (.44) — e — 1.55 d 2.73 d 196 September 30, 2009 .19 .35 (.28) — e — e,h 1.78 d,i 2.55 d 292 September 30, 2008 .33 (1.53) (.28) — e — 1.65 d 3.55 d 170 Class R March 31, 2013** .09 .36 (.07) — — * .65* .92* 158* September 30, 2012 .19 1.02 (.13) — — 1.32 1.95 278 September 30, 2011 .18 (.11) j (.31) — — e,f 1.32 1.88 288 September 30, 2010 .26 .72 (.46) — e — 1.30 d 2.94 d 196 September 30, 2009 .21 .39 (.30) — e — e,h 1.53 d,i 2.71 d 292 September 30, 2008 .34 (1.53) (.31) — e — 1.40 d 3.66 d 170 Class R5 March 31, 2013** .12 .35 (.09) — — * .37* 1.21* 158* September 30, 2012† .05 .33 (.05) — — * 10 .19* .55* 278 Class R6 March 31, 2013** .13 .36 (.10) — — * .34* 1.25* 158* September 30, 2012† .06 .32 (.05) — — * 10 .17* .57* 278 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 84Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Conservative Fund 85 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees reimbursements end of period value (%) b (in thousands) (%) c netassets (%) (%) g Class Y March 31, 2013** .12 .35 (.09) — — * .40* 1.17* 158* September 30, 2012 .23 .99 (.18) — — .82 2.46 278 September 30, 2011 .21 (.09) j (.36) — — e,f .82 2.26 288 September 30, 2010 .31 .68 (.51) — e — .80 d 3.45 d 196 September 30, 2009 .25 .37 (.34) — e — e,h 1.03 d,i 3.29 d 292 September 30, 2008 .40 (1.54) (.35) — e — .90 d 4.30 d 170 * Not annualized. ** Unaudited. † For the period July 3, 2012 (commencement of operations) to September 30, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to September 30, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets September 30, 2010 0.02% September 30, 2009 0.05 September 30, 2008 0.01 e Amount represents less than $0.01 per share. f Reflects a non- recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non- recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Portfolio turnover excludes TBA purchase and sale transactions. h Reflects a non- recurring reimbursement pursuant to a settlement between the SEC and Bear, Stearns & Co., Inc. which amounted to less than $0.01 per share outstanding as of May 31, 2009. i Includes interest accrued in connection with certain terminated derivative contracts, which amounted to 0.11% of average net assets as of September 30, 2009. j The amount shown for a share outstanding does not correspond with the aggregate net gain on investments for the period due to the timing of sales and repurchases of fund shares in relation to fl uctuating market values of the investments of the fund. The accompanying notes are an integral part of these financial statements. 86Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Conservative Fund 87 Notes to financial statements 3/31/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2012 through March 31, 2013. Putnam Dynamic Asset Allocation Conservative Fund (the fund) is a diversified series of Putnam Asset Allocation Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek total return consistent with preservation of capital. Total return is composed of capital appreciation and income. The fund invests mainly in fixed-income investments, including U.S. and foreign government obligations, corporate obligations and securitized debt instruments (such as mortgage-backed investments). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments. The fund also invests, to a lesser extent, in equity securities (growth or value stocks or both) of U.S. and foreign companies of any size. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments. Putnam Management may also select other investments that do not fall within these asset classes. Putnam Management may also use to a significant extent derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820). 88 Dynamic Asset Allocation Conservative Fund If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial Dynamic Asset Allocation Conservative Fund 89 investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap option contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Futures contracts The fund uses futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average number of contracts, see Note 5. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. 90 Dynamic Asset Allocation Conservative Fund The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin on the Statement of assets and liabilities. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk, is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of mark to market margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount see Note 5. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Dynamic Asset Allocation Conservative Fund 91 Credit default contracts The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $834,395 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $92,146 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss 92 Dynamic Asset Allocation Conservative Fund if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $52,464. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $54,100. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or Dynamic Asset Allocation Conservative Fund 93 unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At September 30, 2012, the fund had a capital loss carryover of $16,542,592 available to the extent allowed by the Code to offset future net capital gain, if any. The amount of the carryover and the expiration date is: Loss carryover Short-term Long-term Total Expiration $16,542,592 N/A $16,542,592 September 30, 2018 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $666,457,047, resulting in gross unrealized appreciation and depreciation of $62,946,871 and $6,735,264, respectively, or net unrealized appreciation of $56,211,607. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.480% of the next $50 billion, 0.630% of the next $5 billion, 0.460% of the next $50 billion, 0.580% of the next $10 billion, 0.450% of the next $100 billion and 0.530% of the next $10 billion, 0.445% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. 94Dynamic Asset Allocation Conservative Fund Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR5 and R6 shares) based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. ClassR5 shares pay a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares pay a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $330,081 ClassR5 6 ClassB 22,330 ClassR6 3 ClassC 43,123 ClassY 88,411 ClassM 7,626 Total ClassR 3,506 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $615 under the expense offset arrangements and by $3,089 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $439, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, Dynamic Asset Allocation Conservative Fund95 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $470,562 ClassM 32,593 ClassB 127,361 ClassR 9,996 ClassC 245,894 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $31,476 and $1,104 from the sale of classA and classM shares, respectively, and received $5,274 and $1,000 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $119 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $626,079,026 and $620,791,255, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option contract amounts premiums Written options outstanding at the beginning of the reporting period $79,906,953 $5,744,561 Options opened 26,835,000 128,244 Options exercised (7,245,000) (5,005) Options expired — — Options closed (96,332,953) (5,867,800) Written options outstanding at the end of the reporting period $3,164,000 $— Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 3/31/13 Year ended 9/30/12 ClassA Shares Amount Shares Amount Shares sold 3,137,664 $31,287,001 6,291,757 $59,199,377 Shares issued in connection with reinvestment of distributions 283,022 2,825,858 611,192 5,752,855 3,420,686 34,112,859 6,902,949 64,952,232 Shares repurchased (4,223,189) (42,198,991) (8,745,180) (82,165,765) Net decrease 96 Dynamic Asset Allocation Conservative Fund Six months ended 3/31/13 Year ended 9/30/12 ClassB Shares Amount Shares Amount Shares sold 304,984 $3,026,602 554,362 $5,191,014 Shares issued in connection with reinvestment of distributions 10,250 101,735 22,483 209,937 315,234 3,128,337 576,845 5,400,951 Shares repurchased (403,131) (3,996,953) (906,623) (8,480,242) Net decrease Six months ended 3/31/13 Year ended 9/30/12 ClassC Shares Amount Shares Amount Shares sold 475,377 $4,712,316 877,591 $8,185,202 Shares issued in connection with reinvestment of distributions 19,329 191,229 40,866 380,636 494,706 4,903,545 918,457 8,565,838 Shares repurchased (412,957) (4,071,332) (916,272) (8,506,021) Net increase Six months ended 3/31/13 Year ended 9/30/12 ClassM Shares Amount Shares Amount Shares sold 146,632 $1,435,256 175,185 $1,605,020 Shares issued in connection with reinvestment of distributions 4,714 46,673 9,819 91,600 151,346 1,481,929 185,004 1,696,620 Shares repurchased (51,520) (508,820) (223,809) (2,086,439) Net increase (decrease) Six months ended 3/31/13 Year ended 9/30/12 ClassR Shares Amount Shares Amount Shares sold 66,684 $682,090 204,872 $1,964,014 Shares issued in connection with reinvestment of distributions 2,427 24,808 5,070 48,786 69,111 706,898 209,942 2,012,800 Shares repurchased (58,285) (595,039) (217,315) (2,093,473) Net increase (decrease) For the period 7/3/12 (commencement of operations) Six months ended 3/31/13 to 9/30/12 ClassR5 Shares Amount Shares Amount Shares sold — $— 1,045 $10,000 Shares issued in connection with reinvestment of distributions 9 97 5 47 9 97 1,050 10,047 Shares repurchased — Net increase 9 Dynamic Asset Allocation Conservative Fund 97 For the period 7/3/12 (commencement of operations) Six months ended 3/31/13 to 9/30/12 ClassR6 Shares Amount Shares Amount Shares sold 283,495 $2,917,169 1,045 $10,000 Shares issued in connection with reinvestment of distributions 10 101 5 48 283,505 2,917,270 1,050 10,048 Shares repurchased — Net increase Six months ended 3/31/13 Year ended 9/30/12 ClassY Shares Amount Shares Amount Shares sold 3,056,354 $30,335,851 2,330,438 $22,174,494 Shares issued in connection with reinvestment of distributions 90,842 909,431 169,492 1,599,717 3,147,196 31,245,282 2,499,930 23,774,211 Shares repurchased (2,517,804) (25,290,388) (2,101,430) (19,774,277) Net increase At the close of the reporting period, a shareholder of record owned 7.5% of the outstanding shares of the fund. At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Value at end of the Shares owned Percentage of ownership reporting period Class R5 1,059 100% $10,896 Class R6 1,060 0.4% 10,907 Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Purchased swap option contracts (contract amount) $24,500,000 Written swap option contracts (contract amount) $14,300,000 Futures contracts (number of contracts) 3,000 Forward currency contracts (contract amount) $166,700,000 OTC interest rate swap contracts (notional) $114,500,000 OTC total return swap contracts (notional) $65,400,000 OTC credit default swap contracts (notional) $50,600,000 Warrants (number of warrants) 35,000 98 Dynamic Asset Allocation Conservative Fund The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $1,381,776 Payables $13,873 Foreign exchange contracts Receivables 963,547 Payables 538,150 Investments, Receivables, Net assets — Unrealized Payables, Net assets — Equity contracts appreciation 1,805,121* Unrealized depreciation 1,598,991* Receivables, Net Interest rate assets — Unrealized Payables, Net assets — contracts appreciation 930,739* Unrealized depreciation 428,853* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Forward Derivatives not accounted for as currency hedging instruments under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $2,468,028 $2,468,028 Foreign exchange contracts — — 549,464 — 549,464 Equity contracts — (1,648,758) — 1,268,461 (380,297) Interest rate contracts (47,429) (1,292,789) — 138,580 (1,201,638) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $— $— $— $— $(254,262) $(254,262) Foreign exchange contracts — — — 516,376 — 516,376 Equity contracts — (5,956) (1,059,332) — (673,217) (1,738,505) Interest rate contracts (18,988) — 571,683 — 222,450 775,145 Total Dynamic Asset Allocation Conservative Fund 99 Note 6: Transactions with affiliated issuers Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Market value at Market value the beginning at the end of of the reporting Purchase Sale Investment the reporting Name of affiliates period cost proceeds income period Putnam Money Market Liquidity Fund* $137,610,237 $82,978,441 $220,588,678 $68,704 $— Putnam Short Term Investment Fund* — 132,644,970 5,651,092 8,447 126,993,878 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: New accounting pronouncement In January 2013, ASU 2013-01 “Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities” replaced ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The updates create new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2013-01 and its impact, if any, on the fund’s financial statements. 100 Dynamic Asset Allocation Conservative Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Investment Sub-Advisor Kenneth R. Leibler The Putnam Advisory Robert E. Patterson Susan G. Malloy Company, LLC George Putnam, III Vice President and One Post Office Square Robert L. Reynolds Assistant Treasurer Boston, MA 02109 W. Thomas Stephens James P. Pappas Marketing Services Officers Vice President Putnam Retail Management Robert L. Reynolds One Post Office Square President Mark C. Trenchard Boston, MA 02109 Vice President and Jonathan S. Horwitz BSA Compliance Officer Custodian Executive Vice President, State Street Bank Principal Executive Officer, and Judith Cohen and Trust Company Compliance Liaison Vice President, Clerk, and Associate Treasurer Legal Counsel Steven D. Krichmar Ropes & Gray LLP Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Robert T. Burns Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Dynamic Asset Allocation Conservative Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam. com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Asset Allocation Funds By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: May 24, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: May 24, 2013
